 



Exhibit 10.40
EXECUTION VERSION
 
SECURITY AGREEMENT
By
TERREMARK WORLDWIDE, INC.,
as Issuer
and
THE GUARANTORS PARTY HERETO
and
CREDIT SUISSE, CAYMAN ISLANDS BRANCH
as Agent
 
Dated as of January 5, 2007

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
PREAMBLE
    1  
 
       
RECITALS
    1  
 
       
AGREEMENT
    2  
 
       
ARTICLE I DEFINITIONS AND INTERPRETATION
    2  
SECTION 1.1. Definitions
    2  
SECTION 1.2. Interpretation
    9  
SECTION 1.3. Resolution of Drafting Ambiguities
    9  
SECTION 1.4. Perfection Certificate
    9  
 
       
ARTICLE II GRANT OF SECURITY AND SECURED OBLIGATIONS
    9  
SECTION 2.1. Grant of Security Interest
    9  
SECTION 2.2. Excluded Collateral; Senior Liens
    10  
SECTION 2.3. Filings
    11  
 
       
ARTICLE III PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES; USE OF PLEDGED
COLLATERAL
    12  
SECTION 3.1. Delivery of Certificated Securities Collateral
    12  
SECTION 3.2. Perfection of Uncertificated Securities Collateral
    12  
SECTION 3.3. Financing Statements and Other Filings; Maintenance of Perfected
Security Interest
    13  
SECTION 3.4. Other Actions
    13  
SECTION 3.5. Joinder of Additional Guarantors
    16  
SECTION 3.6. Supplements; Further Assurances
    16  
 
       
ARTICLE IV REPRESENTATIONS, WARRANTIES AND COVENANTS
    17  
SECTION 4.1. Title
    17  
SECTION 4.2. Validity of Security Interest
    17  
SECTION 4.3. Defense of Claims; Transferability of Pledged Collateral
    18  
SECTION 4.4. Other Financing Statements
    18  
SECTION 4.5. Chief Executive Office; Change of Name; Jurisdiction of
Organization
    18  
SECTION 4.6. Location of Inventory and Equipment
    18  
SECTION 4.7. Due Authorization and Issuance
    19  
SECTION 4.8. Consents, etc.
    19  
SECTION 4.9. Pledged Collateral
    19  
SECTION 4.10. Insurance
    19  
SECTION 4.11. Payment of Taxes; Compliance with Laws; Contesting Liens; Claims
    19  
SECTION 4.12. Access to Pledged Collateral, Books and Records; Other Information
    20  

  i

 



--------------------------------------------------------------------------------



 



              Page
ARTICLE V CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL
    20  
SECTION 5.1. Pledge of Additional Securities Collateral
    20  
SECTION 5.2. Voting Rights; Distributions; etc.
    20  
SECTION 5.3. Defaults, etc.
    22  
SECTION 5.4. Certain Agreements of Pledgors As Issuers and Holders of Equity
Interests
    22  
 
       
ARTICLE VI CERTAIN PROVISIONS CONCERNING INTELLECTUAL PROPERTY COLLATERAL
    22  
SECTION 6.1. Grant of License
    22  
SECTION 6.2. Protection of Agent’s Security
    22  
SECTION 6.3. After Acquired Property
    23  
SECTION 6.4. Litigation
    24  
 
       
ARTICLE VII CERTAIN PROVISIONS CONCERNING ACCOUNTS
    24  
SECTION 7.1. Maintenance of Records
    24  
SECTION 7.2. Legend
    25  
SECTION 7.3. Modification of Terms, etc.
    25  
SECTION 7.4. Collection
    25  
 
       
ARTICLE VIII TRANSFERS
    25  
SECTION 8.1. Transfers of Pledged Collateral
    25  
 
       
ARTICLE IX REMEDIES
    25  
SECTION 9.1. Remedies
    25  
SECTION 9.2. Notice of Sale
    27  
SECTION 9.3. Waiver of Notice and Claims
    27  
SECTION 9.4. Certain Sales of Pledged Collateral
    28  
SECTION 9.5. No Waiver; Cumulative Remedies
    29  
SECTION 9.6. Certain Additional Actions Regarding Intellectual Property
    29  
 
       
ARTICLE X PROCEEDS OF CASUALTY EVENTS AND COLLATERAL DISPOSITIONS; APPLICATION
OF PROCEEDS
    30  
SECTION 10.1. Proceeds of Casualty Events and Collateral Dispositions
    30  
SECTION 10.2. Application of Proceeds
    30  
 
       
ARTICLE XI MISCELLANEOUS
    30  
SECTION 11.1. Concerning Agent
    30  
SECTION 11.2. Agent May Perform; Agent Appointed Attorney in Fact
    31  
SECTION 11.3. Continuing Security Interest; Assignment
    31  
SECTION 11.4. Termination; Release
    32  
SECTION 11.5. Modification in Writing
    32  
SECTION 11.6. Notices
    32  
SECTION 11.7. Governing Law, Consent to Jurisdiction and Service of Process;
Waiver of Jury Trial
    32  
SECTION 11.8. Severability of Provisions
    32  

  ii

 



--------------------------------------------------------------------------------



 



         
     SECTION 11.9. Execution in Counterparts
    33  
     SECTION 11.10. Business Days
    33  
     SECTION 11.11. No Credit for Payment of Taxes or Imposition
    33  
     SECTION 11.12. No Claims Against Agent
    33  
     SECTION 11.13. No Release
    33  
     SECTION 11.14. Obligations Absolute
    33  
SIGNATURES
    S-1  

     
EXHIBIT 1
  Form of Issuer’s Acknowledgment
EXHIBIT 2
  Form of Securities Pledge Amendment
EXHIBIT 3
  Form of Joinder Agreement
EXHIBIT 4
  Form of Copyright Security Agreement
EXHIBIT 5
  Form of Patent Security Agreement
EXHIBIT 6
  Form of Trademark Security Agreement

  iii

 



--------------------------------------------------------------------------------



 



SECURITY AGREEMENT
     SECURITY AGREEMENT dated as of January 5, 2007 (as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the provisions hereof, the “Agreement”) made by TERREMARK WORLDWIDE, INC.,
a Delaware corporation (the “Issuer”) and THE GUARANTORS LISTED ON THE SIGNATURE
PAGES HERETO (the “Original Guarantors”) OR FROM TIME TO TIME PARTY HERETO BY
EXECUTION OF A JOINDER AGREEMENT (the “Additional Guarantors,” and together with
the Original Guarantors, the “Guarantors”), as pledgors, assignors and debtors
(the Issuer, together with the Guarantors, in such capacities and together with
any successors in such capacities, the “Pledgors,” and each, a “Pledgor”), in
favor of CREDIT SUISSE, CAYMAN ISLANDS BRANCH, in its capacity as collateral
agent for the Secured Parties (as hereinafter defined), as pledgee, assignee and
secured party (in such capacities and together with any successors in such
capacities, the “Agent”).
R E C I T A L S :
     A. Pursuant to that certain Purchase Agreement dated as of the date hereof
by and among the purchasers listed on Schedule A thereto (each individually as a
“Purchaser” and collectively as the “Purchasers”), the Pledgors and the Agent
(including all annexes, exhibits and schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the “Purchase
Agreement”), the Purchasers have agreed to purchase the Purchased Securities (as
defined in the Purchase Agreement).
     B. Each Original Guarantor has, pursuant to the Purchase Agreement,
unconditionally guaranteed the Obligations.
     C. The Issuer and each Original Guarantor will receive substantial benefits
from the execution, delivery and performance of the obligations under the
Purchase Agreement and the other Basic Documents and each is, therefore, willing
to enter into this Agreement.
     D. This Agreement is given by each Pledgor in favor of the Agent for the
benefit of the Secured Parties (as hereinafter defined) to secure the payment
and performance of all of the Obligations.
     F. It is a condition to the obligations of the Purchaser to purchase the
Purchased Securities that each Pledgor execute and deliver the applicable Basic
Documents, including this Agreement.
A G R E E M E N T :
     NOW THEREFORE, in consideration of the foregoing premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor and the Agent hereby agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS AND INTERPRETATION
Definitions.
     (a) Unless otherwise defined herein or in the Purchase Agreement,
capitalized terms used herein that are defined in the UCC shall have the
meanings assigned to them in the UCC.
     (b) Terms used but not otherwise defined herein that are defined in the
Purchase Agreement shall have the meanings given to them in the Purchase
Agreement.
     (c) The following terms shall have the following meanings:
     “Additional Guarantors” shall have the meaning assigned to such term in the
Preamble hereof.
     “Additional Pledged Interests” shall mean, collectively, with respect to
each Pledgor, (i) all options, warrants, rights, agreements, additional
membership, partnership or other equity interests of whatever class of any
issuer of Initial Pledged Interests or any interest in any such issuer, together
with all rights, privileges, authority and powers of such Pledgor relating to
such interests in each such issuer or under any Organizational Document of any
such issuer pertaining to such membership, partnership or other equity
interests, and the certificates, instruments and agreements representing such
membership, partnership or other interests and any and all interest of such
Pledgor in the entries on the books of any financial intermediary pertaining to
such membership, partnership or other equity interests from time to time
acquired by such Pledgor in any manner and (ii) all membership, partnership or
other equity interests, as applicable, of each limited liability company,
partnership or other entity (other than a corporation) hereafter acquired or
formed by such Pledgor and all options, warrants, rights, agreements, additional
membership, partnership or other equity interests of whatever class of such
limited liability company, partnership or other entity, together with all
rights, privileges, authority and powers of such Pledgor relating to such
interests or under any Organizational Document of any such issuer pertaining to
such membership, partnership or other equity interests, and the certificates,
instruments and agreements representing such membership, partnership or other
equity interests and any and all interest of such Pledgor in the entries on the
books of any financial intermediary pertaining to such membership, partnership
or other interests, from time to time acquired by such Pledgor in any manner.
     “Additional Pledged Shares” shall mean, collectively, with respect to each
Pledgor, (i) all options, warrants, rights, agreements, additional shares of
capital stock of whatever class of any issuer of the Initial Pledged Shares or
any other equity interest in any such issuer, together with all rights,
privileges, authority and powers of such Pledgor relating to such interests
issued by any such issuer under any Organizational Document of any such issuer
pertaining to such interests, and the certificates, instruments and agreements
representing such interests and any and all interest of such Pledgor in the
entries on the books of any financial intermediary pertaining to such interests,
from time to time acquired by such Pledgor in any manner and (ii) all the issued
and outstanding shares of capital stock of each corporation hereafter acquired
or formed by such Pledgor and all options, warrants, rights, agreements or
additional shares of capital stock of

2



--------------------------------------------------------------------------------



 



whatever class of such corporation, together with all rights, privileges,
authority and powers of such Pledgor relating to such shares or under any
Organizational Document of such corporation pertaining to such interests, and
the certificates, instruments and agreements representing such shares and any
and all interest of such Pledgor in the entries on the books of any financial
intermediary pertaining to such shares, from time to time acquired by such
Pledgor in any manner.
     “Agent” shall have the meaning assigned to such term in the Preamble
hereof.
     “Agreement” shall have the meaning assigned to such term in the Preamble
hereof.
     “Claims” shall mean any and all property and other taxes, assessments and
special assessments, levies, fees and all governmental charges imposed upon or
assessed against, and landlords’, carriers’, mechanics’, workmen’s, repairmen’s,
laborers’, materialmen’s, suppliers’ and warehousemen’s Liens and other claims
arising by operation of law against, all or any portion of the Pledged
Collateral.
     “Contested Liens” shall mean, collectively, any Liens incurred in respect
of any Claims to the extent that the amounts owing in respect thereof are not
yet delinquent or are being contested and otherwise comply with the provisions
of Section 4.11 hereof; provided, however, that such Liens shall in all respects
be subject and subordinate in priority to the Lien and security interest created
by this Agreement, except if and to the extent that the law or regulation
creating, permitting or authorizing such Lien provides that such Lien must be
superior to the Lien and security interest created and evidenced hereby.
     “Contracts” shall mean, collectively, with respect to each Pledgor, all
sale, service, performance, equipment or property lease contracts, agreements
and grants and all other contracts, agreements or grants (in each case, whether
written or oral, or third party or intercompany), between such Pledgor and third
parties, and all assignments, amendments, restatements, supplements, extensions,
renewals, replacements or modifications thereof.
     “Copyrights” shall mean, collectively, with respect to each Pledgor, all
copyrights (whether statutory or common law, whether established or registered
in the United States or any other country or any political subdivision thereof,
whether registered or unregistered and whether published or unpublished) and all
copyright registrations and applications made by such Pledgor, in each case,
whether now owned or hereafter created or acquired by or assigned to such
Pledgor, together with any and all (i) rights and privileges arising under
applicable law with respect to such Pledgor’s use of such copyrights,
(ii) reissues, renewals, continuations and extensions thereof, (iii) income,
fees, royalties, damages, claims and payments now or hereafter due and/or
payable with respect thereto, including damages and payments for past, present
or future infringements thereof, (iv) rights corresponding thereto throughout
the world and (v) rights to sue for past, present or future infringements
thereof.
     “Copyright Security Agreement” shall mean an agreement substantially in the
form annexed hereto as Exhibit 4.
     “Distributions” shall mean, collectively, with respect to each Pledgor, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income,

3



--------------------------------------------------------------------------------



 



interest, profits and other property, interests (debt or equity) or proceeds,
including as a result of a split, revision, reclassification or other like
change of the Pledged Securities, from time to time received, receivable or
otherwise distributed to such Pledgor in respect of or in exchange for any or
all of the Pledged Securities or Intercompany Notes.
     “Excluded Property” shall mean (a) all personal property and fixtures of
the Issuer or any Guarantor located at the Facility so long as such property is
pledged to secure the obligations under the SPV Financing Agreement and
(b) Special Property other than the following:

  (i)   the right to receive any payment of money (including Accounts, General
Intangibles and Payment Intangibles) or any other rights referred to in
Sections 9 406(d), 9 407(a) or 9 408(a) of the UCC to the extent that such
sections of the UCC are effective to limit the prohibitions which make such
property “Special Property”; and     (ii)   any Proceeds, substitutions or
replacements of any Special Property (unless such Proceeds, substitutions or
replacements would constitute Special Property).

     “General Intangibles” shall mean, collectively, with respect to each
Pledgor, all “general intangibles,” as such term is defined in the UCC, of such
Pledgor and, in any event, shall include (i) all of such Pledgor’s rights, title
and interest in, to and under all insurance policies and Contracts, (ii) all
know-how and warranties relating to any of the Pledged Collateral, (iii) any and
all other rights, claims, choses-in-action and causes of action of such Pledgor
against any other person and the benefits of any and all collateral or other
security given by any other person in connection therewith, (iv) all guarantees,
endorsements and indemnifications on, or of, any of the Pledged Collateral,
(v) all lists, books, records, correspondence, ledgers, printouts, files
(whether in printed form or stored electronically), tapes and other papers or
materials containing information relating to any of the Pledged Collateral,
including all customer or tenant lists, identification of suppliers, data,
plans, blueprints, specifications, designs, drawings, appraisals, recorded
knowledge, surveys, studies, engineering reports, test reports, manuals,
standards, processing standards, performance standards, catalogs, research data,
computer and automatic machinery software and programs and the like, field
repair data, accounting information pertaining to such Pledgor’s operations or
any of the Pledged Collateral and all media in which or on which any of the
information or knowledge or data or records may be recorded or stored and all
computer programs used for the compilation or printout of such information,
knowledge, records or data, (vi) all licenses, consents, permits, variances,
certifications, authorizations and approvals, however characterized, of any
Governmental Authority (or any person acting on behalf of a Governmental
Authority) now or hereafter acquired or held by such Pledgor pertaining to
operations now or hereafter conducted by such Pledgor or any of the Pledged
Collateral including building permits, certificates of occupancy, environmental
certificates, industrial permits or licenses and certificates of operation and
(vii) all rights to reserves, deferred payments, deposits, refunds,
indemnification of claims to the extent the foregoing relate to any Pledged
Collateral and claims for tax or other refunds against any Governmental
Authority relating to any Pledged Collateral.

4



--------------------------------------------------------------------------------



 



     “Goodwill” shall mean, collectively, with respect to each Pledgor, the
goodwill connected with such Pledgor’s business including all goodwill connected
with (i) the use of and symbolized by any Trademark or Trademark License in
which such Pledgor has any interest, (ii) all know-how, trade secrets, customer
and supplier lists, proprietary information, inventions, methods, procedures,
formulae, descriptions, compositions, technical data, drawings, specifications,
name plates, catalogs, confidential information and the right to limit the use
or disclosure thereof by any person, pricing and cost information, business and
marketing plans and proposals, consulting agreements, engineering contracts and
such other assets which relate to such goodwill and (iii) all product lines of
such Pledgor’s business.
     “Guarantors” shall have the meaning assigned to such term in the Preamble
hereof.
     “Initial Pledged Interests” shall mean, with respect to each Pledgor, all
membership, partnership or other equity interests (other than in a corporation),
as applicable, of each issuer described in Schedule 10 annexed to the Perfection
Certificate, together with all rights, privileges, authority and powers of such
Pledgor in and to each such issuer or under any Organizational Document of each
such issuer pertaining to such membership, partnership or other interests, and
the certificates, instruments and agreements representing such membership,
partnership or other interests and any and all interest of such Pledgor in the
entries on the books of any financial intermediary pertaining to such
membership, partnership or other interests.
     “Initial Pledged Shares” shall mean, collectively, with respect to each
Pledgor, the issued and outstanding shares of capital stock of each issuer
described in Schedule 10 annexed to the Perfection Certificate together with all
rights, privileges, authority and powers of such Pledgor relating to such
interests in each such issuer or under any Organizational Document of each such
issuer pertaining to the Initial Pledged Shares, and the certificates,
instruments and agreements representing such shares of capital stock and any and
all interest of such Pledgor in the entries on the books of any financial
intermediary pertaining to the Initial Pledged Shares.
     “Instruments” shall mean, collectively, with respect to each Pledgor, all
“instruments,” as such term is defined in Article 9, rather than Article 3, of
the UCC, and shall include all promissory notes, drafts, bills of exchange or
acceptances.
     “Intellectual Property Collateral” shall mean, collectively, the Patents,
Trademarks, Copyrights, Licenses and Goodwill other than any non-U.S.
Intellectual Property Collateral.
     “Intercompany Notes” shall mean, with respect to each Pledgor, all
intercompany notes described in Schedule 11 annexed to the Perfection
Certificate and intercompany notes hereafter acquired by such Pledgor and all
certificates, instruments or agreements evidencing such intercompany notes, and
all assignments, amendments, restatements, supplements, extensions, renewals,
replacements or modifications thereof to the extent permitted pursuant to the
terms hereof.
     “Issuer” shall have the meaning assigned to such term in the Preamble
hereof.
     “Joinder Agreement” shall mean an agreement substantially in the form
annexed hereto as Exhibit 3.

5



--------------------------------------------------------------------------------



 



     “Licenses” shall mean, collectively, with respect to each Pledgor, all
license and distribution agreements with, and covenants not to sue, any other
party with respect to any Patent, Trademark or Copyright or any other patent,
trademark or copyright, whether such Pledgor is a licensor or licensee,
distributor or distributee under any such license or distribution agreement,
together with any and all (i) renewals, extensions, supplements and
continuations thereof, (ii) income, fees, royalties, damages, claims and
payments now and hereafter due and/or payable thereunder and with respect
thereto including damages and payments for past, present or future infringements
or violations thereof, (iii) rights to sue for past, present and future
infringements or violations thereof and (iv) other rights to use, exploit or
practice any or all of the Patents, Trademarks or Copyrights or any other
patent, trademark or copyright.
     “Obligations” means (i) any principal, premium and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Series A Notes, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) all other monetary obligations, including fees, costs, expenses
and indemnities, whether primary, secondary, direct, contingent, fixed or
otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Company and the other
Issuers under this Agreement, the Purchase Agreement and the other Basic
Documents pertaining to the Series A Notes, Subsidiary Guarantees or Security
Documents and other documents related thereto executed in connection therewith
and (iii) the due and punctual performance of all covenants, agreements,
obligations and liabilities of the Company and the other Issuers under or
pursuant to this Agreement and the other Basic Documents pertaining to the
Series A Notes, Subsidiary Guarantees or Security Documents and other documents
related thereto executed in connection therewith.
     “Organizational Documents” shall mean, with respect to any person, (i) in
the case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such person, (ii) in the case of any limited liability
company, the certificate of formation and operating agreement (or similar
documents) of such person, (iii) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such person, (iv) in the case of any general partnership, the
partnership agreement (or similar document) of such person and (v) in any other
case, the functional equivalent of the foregoing.
     “Original Guarantors” shall have the meaning assigned to such term in the
Preamble hereof.
     “Patents” shall mean, collectively, with respect to each Pledgor, all
patents issued or assigned to and all patent applications and registrations made
by such Pledgor (whether established or registered or recorded in the United
States or any other country or any political subdivision thereof), together with
any and all (i) rights and privileges arising under applicable law with respect
to such Pledgor’s use of any patents, (ii) inventions and improvements described
and claimed therein, (iii) reissues, divisions, continuations, renewals,
extensions and continuations-in-part thereof, (iv) income, fees, royalties,
damages, claims and payments now or hereafter due and/or payable thereunder and
with respect thereto including damages and

6



--------------------------------------------------------------------------------



 



payments for past, present or future infringements thereof, (v) rights
corresponding thereto throughout the world and (vi) rights to sue for past,
present or future infringements thereof.
     “Patent Security Agreement” shall mean an agreement substantially in the
form annexed hereto as Exhibit 5.
     “Perfection Certificate” shall mean that certain perfection certificate
dated as of the date hereof, executed and delivered by each Pledgor in favor of
the Agent for the benefit of the Secured Parties, and each other Perfection
Certificate (which shall be in form and substance reasonably acceptable to the
Agent) executed and delivered by the applicable Guarantor in favor of the Agent
for the benefit of the Secured Parties contemporaneously with the execution and
delivery of each Joinder Agreement executed in accordance with Section 3.5
hereof, in each case, as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time in accordance with the
Purchase Agreement or upon the request of the Agent.
     “Pledge Amendment” shall have the meaning assigned to such term in
Section 5.1 hereof.
     “Pledged Collateral” shall have the meaning assigned to such term in
Section 2.1 hereof.
     “Pledged Interests” shall mean, collectively, the Initial Pledged Interests
and the Additional Pledged Interests; provided, however, that to the extent
applicable, Pledged Interests shall not include any interest which is not
required to be pledged pursuant to Section 7.13(b) of the Purchase Agreement.
     “Pledged Securities” shall mean, collectively, the Pledged Interests, the
Pledged Shares and the Successor Interests.
     “Pledged Shares” shall mean, collectively, the Initial Pledged Shares and
the Additional Pledged Shares; provided, however, that Pledged Shares shall not
include any shares which are not required to be pledged pursuant to
Section 7.13(b) of the Purchase Agreement.
     “Pledgor” shall have the meaning assigned to such term in the Preamble
hereof.
     “Purchase Agreement” shall have the meaning assigned to such term in
Recital A hereof.
     “Secured Parties” shall mean, collectively, the Agent and the Series A
Noteholders.
     “Securities Collateral” shall mean, collectively, the Pledged Securities,
the Intercompany Notes and the Distributions.
     “Senior Agent” shall mean FMP Agency Services, LLC, and any successor
thereof in its capacity as agent under the Senior Security Agreement.
     “Senior Security Agreement” shall mean the Security Agreement by and among
the Company, the Guarantors named therein and the Senior Agent, dated as of
December 31, 2004, as the same may be amended, supplemented or otherwise
modified from time to time
     “Special Property” shall mean:

7



--------------------------------------------------------------------------------



 



  (a)   any permit, lease or contract held by any Pledgor that prohibits the
creation by such Pledgor of a security interest therein without the consent of
any of the other parties thereto to the extent they are not Pledgors;     (b)  
any permit, lease or contract held by any Pledgor to the extent that any
Requirement of Law applicable thereto prohibits the creation of a security
interest therein without the consent of any of the other parties thereto to the
extent they are not Pledgors; and     (c)   all right, title and interest of any
Pledgor to any Equipment or other personal property and fixtures now held on the
date hereof or hereafter acquired that is subject to a Lien securing a Purchase
Money Obligation or Capital Lease Obligation permitted to be incurred pursuant
to the provisions of the Purchase Agreement if the contract or other agreement
in which such Lien is granted (or the documentation providing for such Purchase
Money Obligation or Capital Lease Obligation) validly prohibits the creation of
any other Lien on such right, title and interest;

provided, however, that in each case described in clauses (a), (b) and (c) of
this definition, such property shall constitute “Special Property” only to the
extent and for so long as such permit or lease or Requirement of Law applicable
thereto validly prohibits the creation of a Lien on such property in favor of
the Agent and, upon the termination of such prohibition (howsoever occurring),
such property shall cease to constitute “Special Property.”
     “Successor Interests” shall mean, collectively, with respect to each
Pledgor, all shares of each class of the capital stock of the successor
corporation or interests or certificates of the successor limited liability
company, partnership or other entity owned by such Pledgor (unless such
successor is such Pledgor itself) formed by or resulting from any consolidation
or merger in which any person listed in Schedule 1(a) annexed to the Perfection
Certificate is not the surviving entity; provided, however, that to the extent
applicable, Successor Interest shall not include any shares or interests which
are not required to be pledged pursuant to Section 7.13(b) of the Purchase
Agreement.
     “TCA” shall mean Technology Center of the Americas, LLC.
     “TCA Collateral” shall mean the assets, rights and properties from time to
time subject to the security interests granted pursuant to the SPV Financing
Agreement.
     “TCA Debt” shall mean all Indebtedness from time to time owing pursuant to
the SPV Financing Agreement.
     “TCA Lender” shall mean Citigroup Global Markets Realty Corp., and its
successors and assigns as lender pursuant to the SPV Financing Agreement.
     “Trademarks” shall mean, collectively, with respect to each Pledgor, all
trademarks (including service marks), slogans, logos, certification marks, trade
dress, uniform resource locations (URL’s), domain names, corporate names and
trade names, whether registered or

8



--------------------------------------------------------------------------------



 



unregistered, owned by or assigned to such Pledgor and all registrations and
applications for the foregoing (whether statutory or common law and whether
established or registered in the United States or any other country or any
political subdivision thereof), together with any and all (i) rights and
privileges arising under applicable law with respect to such Pledgor’s use of
any trademarks, (ii) reissues, continuations, extensions and renewals thereof,
(iii) income, fees, royalties, damages and payments now and hereafter due and/or
payable thereunder and with respect thereto, including damages, claims and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present and future infringements thereof.
     “Trademark Security Agreement” shall mean an agreement substantially in the
form annexed hereto as Exhibit 6.
     “UCC” shall mean the Uniform Commercial Code as in effect on the date
hereof in the State of New York; provided, however, that if by reason of
mandatory provisions of law, any or all of the attachment, perfection or
priority of the Agent’s and the Secured Parties’ security interest in any item
or portion of the Pledged Collateral is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than the State of New York, the term “UCC”
shall mean the Uniform Commercial Code as in effect on the date hereof in such
other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection or priority and for purposes of definitions relating to
such provisions.
     SECTION 1.2. Interpretation. The rules of interpretation specified in the
Purchase Agreement shall be applicable to this Agreement.
     SECTION 1.3. Resolution of Drafting Ambiguities. Each Pledgor acknowledges
and agrees that it was represented by counsel in connection with the execution
and delivery hereof, that it and its counsel reviewed and participated in the
preparation and negotiation hereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party (i.e., the
Agent) shall not be employed in the interpretation hereof.
     SECTION 1.4. Perfection Certificate. The Agent and each Secured Party agree
that the Perfection Certificate and all descriptions of Pledged Collateral,
schedules, amendments and supplements thereto are and shall at all times remain
a part of this Agreement.
ARTICLE II
GRANT OF SECURITY AND SECURED OBLIGATIONS
     SECTION 2.1. Grant of Security Interest. As collateral security for the
payment and performance in full of all the Obligations, each Pledgor hereby
pledges and grants to the Agent for the benefit of the Secured Parties, a lien
on and security interest in and to all of the right, title and interest of such
Pledgor in, to and under the following property, wherever located, whether now
existing or hereafter arising or acquired from time to time (collectively, the
“Pledged Collateral”):

  (i)   all Accounts;     (ii)   all Equipment, Goods, Inventory and Fixtures;

9



--------------------------------------------------------------------------------



 



  (iii)   all Documents, Instruments and Chattel Paper;     (iv)   all Letters
of Credit and Letter-of-Credit Rights;     (v)   all Securities Collateral;    
(vi)   all Intellectual Property Collateral;     (vii)   the Commercial Tort
Claims described on Schedule 13 to the Perfection Certificate;     (viii)   all
General Intangibles;     (ix)   all Supporting Obligations;     (x)   all books
and records relating to the Pledged Collateral; and     (xi)   to the extent not
covered by clauses (i) through (x) of this sentence, all other personal property
of such Pledgor, whether tangible or intangible and all Proceeds and products of
each of the foregoing and all accessions to, substitutions and replacements for,
and rents, profits and products of, each of the foregoing, any and all Proceeds
of any insurance, indemnity, warranty or guaranty payable to such Pledgor from
time to time with respect to any of the foregoing

     SECTION 2.2. Excluded Collateral; Senior Liens.

  (a)   Notwithstanding anything to the contrary contained in this Agreement:

(i) No Pledgor shall be required to take any action outside of the United States
to perfect a security interest in any non-U.S. Intellectual Property Collateral;
and
(ii) The security interest created by this Agreement shall not extend to, and
the term “Pledged Collateral” shall not include, any Excluded Property, Deposit
Accounts or Investment Property.

  (b)   Notwithstanding anything to the contrary contained in this Agreement,
and without limiting paragraph (a) above, the security interest created by this
Agreement shall not extend to, and the term “Pledged Collateral” shall not
include, any cash balances of any of the Pledgors, and the Agent on behalf of
the Secured Parties (i) hereby represents and covenants that it shall have no
Lien on or security interest in any of the property of TCA pledged to the TCA
Lender pursuant to the SPV Financing Agreement, and (ii) hereby agrees that,
until the holders of TCA Debt shall have received payment in full in cash of the
TCA Debt, the holders of the Obligations will not at any time assert or seek to
enforce against TCA any Lien, claim or other interest in any TCA Collateral and
that the TCA Lender and the

10



--------------------------------------------------------------------------------



 



      holders of TCA Debt may dispose of any or all of such TCA Collateral free
of any and all Liens, including, but not limited to, any Liens created in favor
of the Secured Parties through judicial or non-judicial proceedings.   (c)   The
Pledgors shall from time to time at the request of the Agent give written notice
to the Agent identifying in reasonable detail the Special Property (and stating
in such notice that such Special Property constitutes “Excluded Property”) and
shall provide to the Agent such other information regarding the Special Property
as the Agent may reasonably request and (ii) from and after the Closing Date, no
Pledgor shall permit to become effective in any document creating, governing or
providing for any permit, lease or license, a provision that would prohibit the
creation of a Lien on such permit, lease or license in favor of the Agent unless
such Pledgor believes, in its reasonable judgment, that such prohibition is
usual and customary in transactions of such type.     (d)   In the event of any
conflict between the terms of the Intercreditor Agreement and this Agreement,
the terms of the Intercreditor Agreement shall govern and control. Without
limiting the foregoing and notwithstanding anything to the contrary contained in
this Agreement, for so long as the security interest granted by the Senior
Security Agreement remains in effect, (i) the Pledgors agree that the Senior
Agent shall have possession of or control over any items of Pledged Collateral
not only for purposes of perfecting its security interest under the Senior
Security Agreement on behalf of the secured parties thereunder, but also for
purposes of perfecting, through a bailment with the Agent, the security interest
of the Agent hereunder, and (ii) no Pledgor shall be deemed to be in default of
any of its representations and warranties or covenants hereunder with respect to
possession by the Agent of or control by the Agent over any Pledged Collateral
(including without limitation under Sections 3.1 and 3.2 hereof) so long as the
Pledgors are in compliance with their obligations under the Senior Security
Agreement. Upon such time as the security interest granted by the Senior
Security Agreement is no longer in effect, the Pledgors acknowledge that
pursuant to the Intercreditor Agreement, the Agent shall arrange for the
delivery to it by the Senior Agent of all Pledged Collateral in the Senior
Agent’s possession.

     SECTION 2.3. Filings(a) . (a) Each Pledgor hereby irrevocably authorizes
the Agent at any time and from time to time to file in any relevant jurisdiction
any initial financing statements (including fixture filings) and amendments
thereto that contain the information required by Article 9 of the Uniform
Commercial Code of each applicable jurisdiction for the filing of any financing
statement or amendment relating to the Pledged Collateral, including (i) whether
such Pledgor is an organization, the type of organization and any organizational
identification number issued to such Pledgor, (ii) any financing or continuation
statements or other documents without the signature of such Pledgor where
permitted by law, and (iii) in the case of a financing

11



--------------------------------------------------------------------------------



 



statement filed as a fixture filing or covering Pledged Collateral constituting
minerals or the like to be extracted or timber to be cut, a sufficient
description of the real property to which such Pledged Collateral relates. Each
Pledgor agrees to provide all information described in the immediately preceding
sentence to the Agent promptly upon request.
     (b) Each Pledgor hereby ratifies its authorization for the Agent to file in
any relevant jurisdiction any initial financing statements or amendments thereto
relating to the Pledged Collateral if filed prior to the date hereof.
     (c) Each Pledgor hereby further authorizes the Agent to file filings with
the United States Patent and Trademark Office or United States Copyright Office
(or any successor office or any similar office in any other country), including
this Agreement, the Copyright Security Agreement, the Patent Security Agreement
and the Trademark Security Agreement, or other documents for the purpose of
perfecting, confirming, continuing, enforcing or protecting the security
interest granted by such Pledgor hereunder, without the signature of such
Pledgor, and naming such Pledgor, as debtor, and the Agent, as secured party.
ARTICLE III
PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
USE OF PLEDGED COLLATERAL
     SECTION 3.1. Delivery of Certificated Securities Collateral. Each Pledgor
represents and warrants that all certificates, agreements or instruments
representing or evidencing the Securities Collateral in existence on the date
hereof have been delivered to the Agent in suitable form for transfer by
delivery or accompanied by duly executed instruments of transfer or assignment
in blank and that the Agent has a perfected first priority security interest
therein. Each Pledgor hereby agrees that all certificates, agreements or
instruments representing or evidencing Securities Collateral acquired by such
Pledgor after the date hereof shall immediately upon receipt thereof by such
Pledgor be delivered to and held by or on behalf of the Agent pursuant hereto.
All certificated Securities Collateral shall be in suitable form for transfer by
delivery or shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance satisfactory to the Agent. The
Agent shall have the right, at any time upon the occurrence and during the
continuance of any Event of Default, to endorse, assign or otherwise transfer to
or to register in the name of the Agent or any of its nominees or endorse for
negotiation any or all of the Securities Collateral, without any indication that
such Securities Collateral is subject to the security interest hereunder. In
addition, upon the occurrence and during the continuance of an Event of Default,
the Agent shall have the right at any time to exchange certificates representing
or evidencing Securities Collateral for certificates of smaller or larger
denominations.
     SECTION 3.2. Perfection of Uncertificated Securities Collateral. Each
Pledgor represents and warrants that the Agent has a perfected first priority
security interest in all uncertificated Pledged Securities pledged by it
hereunder that is in existence on the date hereof. Each Pledgor hereby agrees
that if any of the Pledged Securities are at any time not evidenced by
certificates of ownership, then each applicable Pledgor shall, to the extent
permitted by applicable law (i) if necessary or desirable to perfect a security
interest in such Pledged Securities, cause such pledge to be recorded on the
equityholder register or the books of the

12



--------------------------------------------------------------------------------



 



issuer, cause the issuer to execute and deliver to the Agent an acknowledgment
of the pledge of such Pledged Securities substantially in the form of Exhibit 1
annexed hereto, execute any customary pledge forms or other documents necessary
or appropriate to complete the pledge and give the Agent the right to transfer
such Pledged Securities under the terms hereof and, upon request, provide to the
Agent an opinion of counsel, in form and substance reasonably satisfactory to
the Agent, confirming such pledge and perfection thereof and (ii) use its
commercially reasonable efforts to cause such Pledged Securities to become
certificated and delivered to the Agent in accordance with the provisions of
Section 3.1.
     SECTION 3.3. Financing Statements and Other Filings; Maintenance of
Perfected Security Interest. Each Pledgor represents and warrants that all
filings necessary to perfect the security interest granted by it to the Agent in
respect of the Pledged Collateral have been delivered to the Agent in completed
and, to the extent necessary or appropriate, duly executed form for filing in
each governmental, municipal or other office specified in Schedule 7 annexed to
the Perfection Certificate (to the extent required to be listed on the schedules
to the Perfection Certificate as of the date this representation is made or
deemed made). Each Pledgor agrees that at the sole cost and expense of the
Pledgors, (i) such Pledgor will maintain the security interest created by this
Agreement in the Pledged Collateral as a perfected first priority security
interest and shall defend such security interest against the claims and demands
of all persons except Permitted Collateral Liens, (ii) such Pledgor shall
furnish to the Agent from time to time statements and schedules further
identifying and describing the Pledged Collateral and such other reports in
connection with the Pledged Collateral as the Agent may reasonably request, all
in reasonable detail and (iii) at any time and from time to time, upon the
written request of the Agent, such Pledgor shall promptly and duly execute and
deliver, and file and have recorded, such further instruments and documents and
take such further action as the Agent may reasonably request for the purpose of
obtaining or preserving the full benefits of this Agreement and the rights and
powers herein granted, including the filing of any financing statements,
continuation statements and other documents (including this Agreement) under the
Uniform Commercial Code (or other similar laws) in effect in any jurisdiction
with respect to the security interest created hereby, all in form reasonably
satisfactory to the Agent and in such offices (including the United States
Patent and Trademark Office and the United States Copyright Office) wherever
required by law to perfect, continue and maintain a valid, enforceable, first
priority security interest in the Pledged Collateral as provided herein and to
preserve the other rights and interests granted to the Agent hereunder, as
against third parties, with respect to the Pledged Collateral.
     SECTION 3.4. Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Agent to enforce, the Agent’s
security interest in the Pledged Collateral, each Pledgor represents and
warrants (as to itself) as follows and agrees, in each case at such Pledgor’s
own expense, to take the following actions with respect to the following Pledged
Collateral:

  (a)   Instruments and Tangible Chattel Paper. (i) No amounts payable under or
in connection with any of the Pledged Collateral are evidenced by any Instrument
or Tangible Chattel Paper other than such Instruments and Tangible Chattel Paper
listed in Schedule 11 annexed to the Perfection Certificate (to the extent
required to be listed on the schedules to the Perfection Certificate as of the
date this

13



--------------------------------------------------------------------------------



 



      representation is made or deemed made) and (ii) each Instrument and each
item of Tangible Chattel Paper listed in Schedule 11 annexed to the Perfection
Certificate has been properly endorsed, assigned and delivered to the Agent,
accompanied by instruments of transfer or assignment duly executed in blank. If
any amount then payable under or in connection with any of the Pledged
Collateral shall be evidenced by any Instrument or Tangible Chattel Paper, and
such amount, together with all amounts payable evidenced by any Instrument or
Tangible Chattel Paper not previously delivered to the Agent exceeds $500,000 in
the aggregate for all Pledgors, the Pledgor acquiring such Instrument or
Tangible Chattel Paper shall forthwith endorse, assign and deliver the same to
the Agent, accompanied by such instruments of transfer or assignment duly
executed in blank as the Agent may from time to time specify.     (b)   Pledged
Securities.

  (i)   If any Pledgor shall at any time hold or acquire any certificated
securities constituting Pledged Securities, such Pledgor shall promptly endorse,
assign and deliver the same to the Agent, accompanied by such instruments of
transfer or assignment duly executed in blank, all in form and substance
reasonably satisfactory to the Agent. If any securities now or hereafter
acquired by any Pledgor constituting Pledged Securities are uncertificated and
are issued to such Pledgor or its nominee directly by the issuer thereof, such
Pledgor shall promptly notify the Agent thereof and pursuant to an agreement in
form and substance satisfactory to the Agent, either (a) cause the issuer to
agree to comply with instructions from the Agent as to such securities, without
further consent of any Pledgor or such nominee, or (b) arrange for the Agent to
become the registered owner of the securities.     (ii)   As between the Agent
and the Pledgors, the Pledgors shall bear the investment risk with respect to
the Pledged Securities, and the risk of loss of, damage to, or the destruction
of the Pledged Securities, whether in the possession of, or maintained as a
security entitlement or deposit by, or subject to the control of, the Agent, any
Pledgor or any other person. Each Pledgor shall promptly pay all Claims and fees
of whatever kind or nature with respect to the Pledged Securities pledged by it
under this Agreement. In the event any Pledgor shall fail to make such payment
contemplated in the immediately preceding sentence, the Agent may do so for the
account of such Pledgor and the Pledgors shall promptly reimburse and indemnify
the Agent from all costs and expenses incurred by the Agent under this Section
3.4(b) in accordance with Section 13 of the Purchase Agreement.

  (c)   Electronic Chattel Paper and Transferable Records. No amount under or in
connection with any of the Pledged Collateral is evidenced by any Electronic
Chattel Paper or any “transferable record” (as that term is defined in
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act, or in Section 16 of the Uniform Electronic Transactions Act as in effect in
any relevant

14



--------------------------------------------------------------------------------



 



      jurisdiction) other than such Electronic Chattel Paper and transferable
records listed in Schedule 11 annexed to the Perfection Certificate (to the
extent required to be listed on the schedules to the Perfection Certificate as
of the date this representation is made or deemed made). If any amount payable
under or in connection with any of the Pledged Collateral shall be evidenced by
any Electronic Chattel Paper or any transferable record, the Pledgor acquiring
such Electronic Chattel Paper or transferable record shall promptly notify the
Agent thereof and shall take such action as the Agent may reasonably request to
vest in the Agent control under UCC Section 9 105 of such Electronic Chattel
Paper or control under Section 201 of the Federal Electronic Signatures in
Global and National Commerce Act or, as the case may be, Section 16 of the
Uniform Electronic Transactions Act, as so in effect in such jurisdiction, of
such transferable record. The requirement in the preceding sentence shall apply
to the extent that such amount, together with all amounts payable evidenced by
Electronic Chattel Paper or any transferable record in which the Agent has not
been vested control within the meaning of the statutes described in this
sentence exceeds $500,000 in the aggregate for all Pledgors. The Agent agrees
with such Pledgor that the Agent will arrange, pursuant to procedures
satisfactory to the Agent and so long as such procedures will not result in the
Agent’s loss of control, for the Pledgor to make alterations to the Electronic
Chattel Paper or transferable record permitted under UCC Section 9 105 or, as
the case may be, Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or Section 16 of the Uniform Electronic Transactions Act
for a party in control to allow without loss of control, unless an Event of
Default has occurred and is continuing or would occur after taking into account
any action by such Pledgor with respect to such Electronic Chattel Paper or
transferable record.     (d)   Letter-of-Credit Rights. If any Pledgor is at any
time a beneficiary under a Letter of Credit now or hereafter issued in favor of
such Pledgor, such Pledgor shall promptly notify the Agent thereof and such
Pledgor shall, at the request of the Agent, pursuant to an agreement in form and
substance reasonably satisfactory to the Agent, either (i) arrange for the
issuer and any confirmer of such Letter of Credit to consent to an assignment to
the Agent of the proceeds of any drawing under the Letter of Credit or
(ii) arrange for the Agent to become the transferee beneficiary of such Letter
of Credit, with the Agent agreeing, in each case, that the proceeds of any
drawing under the Letter of Credit are to be applied as provided in the Purchase
Agreement. The actions in the preceding sentence shall be taken to the extent
that the amount under such Letter of Credit, together with all amounts under
Letters of Credit for which the actions described above in clause (i) and (ii)
have not been taken, exceeds $500,000 in the aggregate for all Pledgors.     (e)
  Commercial Tort Claims. As of the date hereof each Pledgor hereby represents
and warrants that it holds no Commercial Tort Claims other than those listed in
Schedule 13 annexed to the Perfection Certificate (to the extent required to be
listed on the schedules to the Perfection Certificate as of the date this
representation is made or deemed made). If any Pledgor shall at any time hold or

15



--------------------------------------------------------------------------------



 



      acquire a Commercial Tort Claim having a value together with all other
Commercial Tort Claims of all Pledgors in which the Agent does not have a
security interest in excess of $500,000 in the aggregate, such Pledgor shall
immediately notify the Agent in writing signed by such Pledgor of the brief
details thereof and grant to the Agent in such writing a security interest
therein and in the Proceeds thereof, all upon the terms of this Agreement, with
such writing to be in form and substance reasonably satisfactory to the Agent.  
  (f)   Landlord’s Access Agreements. Each Pledgor shall use its commercially
reasonable efforts to obtain a Landlord Access Agreement and/or, if required by
the Purchase Agreement, landlord’s lien waiver, as applicable, from all such
landlords, as applicable, who from time to time after the date hereof have
possession of Pledged Collateral (other than with respect to any location of
Pledged Collateral maintained on the date hereof) in the ordinary course of such
Pledgor’s business and if reasonably requested by the Agent. A Landlord Access
Agreement and/or landlord’s lien waiver shall not be required if (i) the value
of the Pledged Collateral held by such landlord is less than $100,000, provided
that the aggregate value of the Pledged Collateral held by all landlords who
have not delivered a Landlord Access Agreement and/or landlord’s lien waiver is
less than $500,000 in the aggregate or (ii) the Pledgor has delivered a
leasehold mortgage with respect to such property.     (g)   Motor Vehicles. Upon
the request of the Agent, each Pledgor shall deliver to the Agent originals of
the certificates of title or ownership for the motor vehicles (and any other
Equipment covered by Certificates of Title or ownership) owned by it with the
Agent listed as lienholder therein. Such requirement shall apply to the Pledgors
if any such motor vehicle (or any such other Equipment) is valued at over
$50,000, provided that the value of all such motor vehicles (and such Equipment)
as to which any Pledgor has not delivered a Certificate of Title or ownership is
over $500,000.

     SECTION 3.5. Joinder of Additional Guarantors. The Pledgors shall cause
each new Subsidiary of the Issuer (other than a Foreign Subsidiary) which, from
time to time, after the date hereof shall be required to pledge any assets to
the Agent for the benefit of the Secured Parties pursuant to the provisions of
the Purchase Agreement, to execute and deliver to the Agent (i) a Joinder
Agreement substantially in the form of Exhibit 3 annexed hereto within thirty
(30) Business Days of the date on which it was acquired or created and (ii) a
Perfection Certificate, in each case, within thirty (30) Business Days of the
date on which it was acquired or created and, in each case, upon such execution
and delivery, such Subsidiary shall constitute a “Guarantor” and a “Pledgor” for
all purposes hereunder with the same force and effect as if originally named as
a Guarantor and Pledgor herein. The execution and delivery of such Joinder
Agreement shall not require the consent of any Pledgor hereunder. The rights and
obligations of each Pledgor hereunder shall remain in full force and effect
notwithstanding the addition of any new Guarantor and Pledgor as a party to this
Agreement.
     SECTION 3.6. Supplements; Further Assurances. Each Pledgor shall take such
further actions, and to execute and deliver to the Agent such additional
assignments, agreements,

16



--------------------------------------------------------------------------------



 



supplements, powers and instruments, as the Agent may in its reasonable judgment
deem necessary or appropriate, wherever required by law, in order to perfect,
preserve and protect the security interest in the Pledged Collateral as provided
herein and the rights and interests granted to the Agent hereunder, to carry
into effect the purposes hereof or better to assure and confirm unto the Agent
the Pledged Collateral or permit the Agent to exercise and enforce its rights,
powers and remedies hereunder with respect to any Pledged Collateral. Without
limiting the generality of the foregoing, each Pledgor shall make, execute,
endorse, acknowledge, file or refile and/or deliver to the Agent from time to
time upon reasonable request such lists, descriptions and designations of the
Pledged Collateral, copies of warehouse receipts, receipts in the nature of
warehouse receipts, bills of lading, documents of title, vouchers, invoices,
schedules, confirmatory assignments, supplements, additional security
agreements, conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, reports and other assurances or instruments as the Agent
shall reasonably request. If an Event of Default has occurred and is continuing,
the Agent may institute and maintain, in its own name or in the name of any
Pledgor, such suits and proceedings as the Agent may be advised by counsel shall
be necessary or expedient to prevent any impairment of the security interest in
or the perfection thereof in the Pledged Collateral. All of the foregoing shall
be at the sole cost and expense of the Pledgors.
ARTICLE IV
REPRESENTATIONS, WARRANTIES AND COVENANTS
     Each Pledgor represents, warrants and covenants as follows:
     SECTION 4.1. Title. Except for the security interest granted to the Agent
for the ratable benefit of the Secured Parties pursuant to this Agreement and
Permitted Liens, such Pledgor owns and, as to Pledged Collateral acquired by it
from time to time after the date hereof, will own the rights in each item of
Pledged Collateral pledged by it hereunder free and clear of any and all Liens
or claims of others other than Permitted Collateral Liens. In addition, no Liens
or claims exist on the Securities Collateral, other than as permitted by
Section 8.07 of the Purchase Agreement. Such Pledgor has not filed, nor
authorized any third party to file a financing statement or other public notice
with respect to all or any part of the Pledged Collateral on file or of record
in any public office, except such as have been filed in favor of the Agent
pursuant to this Agreement, those filed by the holder of a Permitted Collateral
Lien relating to the Permitted Collateral Liens or as are permitted by the
Purchase Agreement or financing statements or public notices relating to the
termination statements listed on Schedule 9 to the Perfection Certificate. No
person other than the Agent has control or possession of all or any part of the
Pledged Collateral, except as permitted by the Purchase Agreement.
     SECTION 4.2. Validity of Security Interest. The security interest in and
Lien on the Pledged Collateral granted to the Agent for the benefit of the
Secured Parties hereunder constitutes (a) a legal and valid security interest in
all the Pledged Collateral securing the payment and performance of the
Obligations, and (b) subject to the filings and other actions described in
Schedule 7 annexed to the Perfection Certificate (to the extent required to be
listed on the schedules to the Perfection Certificate as of the date this
representation is made or deemed made), a perfected security interest in all the
Pledged Collateral. The security interest and Lien granted to the Agent for the
benefit of the Secured Parties pursuant to this Agreement in and on

17



--------------------------------------------------------------------------------



 



the Pledged Collateral will at all times constitute a perfected, continuing
security interest therein, subject only to Permitted Collateral Liens.
     SECTION 4.3. Defense of Claims; Transferability of Pledged Collateral. Each
Pledgor shall, at its own cost and expense, defend title to the Pledged
Collateral pledged by it hereunder and the security interest therein and Lien
thereon granted to the Agent and the priority thereof against all claims and
demands of all persons, at its own cost and expense, at any time claiming any
interest therein adverse to the Agent or any other Secured Party other than
Permitted Collateral Liens (other than Contested Liens). There is no agreement,
and no Pledgor shall enter into any agreement or take any other action, that
would restrict the transferability of any of the Pledged Collateral or otherwise
impair or conflict with such Pledgors’ obligations or the rights of the Agent
hereunder, except as permitted herein or by the Purchase Agreement.
     SECTION 4.4. Other Financing Statements. It has not filed, nor authorized
any third party to file (nor will there be any) valid or effective financing
statement (or similar statement or instrument of registration under the law of
any jurisdiction) covering or purporting to cover any interest of any kind in
the Pledged Collateral other than financing statements and other statements and
instruments relating to Permitted Collateral Liens. So long as any of the
Obligations remain unpaid, no Pledgor shall execute, authorize or permit to be
filed in any public office any financing statement (or similar statement or
instrument of registration under the law of any jurisdiction) relating to any
Pledged Collateral, except financing statements and other statements and
instruments filed or to be filed in respect of and covering the security
interests granted by such Pledgor to the holder of the Permitted Collateral
Liens.
     SECTION 4.5. Chief Executive Office; Change of Name; Jurisdiction of
Organization.
     (a) It shall comply with the provisions of Section 7.15(a) of the Purchase
Agreement.
     (b) The Agent may rely on opinions of counsel as to whether any or all UCC
financing statements of the Pledgors need to be amended as a result of any of
the changes described in Section 7.15(a) of the Purchase Agreement. If any
Pledgor fails to provide information to the Agent about such changes on a timely
basis, the Agent shall not be liable or responsible to any party for any failure
to maintain a perfected security interest in such Pledgor’s property
constituting Pledged Collateral, for which the Agent needed to have information
relating to such changes. The Agent shall have no duty to inquire about such
changes if any Pledgor does not inform the Agent of such changes, the parties
acknowledging and agreeing that it would not be feasible or practical for the
Agent to search for information on such changes if such information is not
provided by any Pledgor.
     SECTION 4.6. Location of Inventory and Equipment. It shall not move any
Equipment or Inventory to any location other than one within the continental
United States and until (i) it shall have given the Agent not less than 30 days’
prior written notice (in the form of an Officers’ Certificate) of its intention
so to do, clearly describing such new location within the continental United
States and providing such other information in connection therewith as the Agent
may request and (ii) with respect to such new location, such Pledgor shall have
taken all action reasonably satisfactory to the Agent to maintain the perfection
and priority of the security interest of the Agent for the benefit of the
Secured Parties in the Pledged Collateral intended to

18



--------------------------------------------------------------------------------



 



be granted hereby, including using commercially reasonable efforts to obtain
waivers of landlord’s liens with respect to such new location, if applicable,
and if requested by the Agent. Such Pledgor agrees to provide the Agent with
prompt notice following the movement of any Equipment or Inventory to any
location other than one that is listed in the relevant Schedules to the
Perfection Certificate.
     SECTION 4.7. Due Authorization and Issuance. All of the Initial Pledged
Shares have been, and to the extent any Pledged Shares are hereafter issued,
such Pledged Shares will be, upon such issuance, duly authorized, validly issued
and fully paid and non-assessable. All of the Initial Pledged Interests have
been fully paid for, and there is no amount or other obligation owing by any
Pledgor to any issuer of the Initial Pledged Interests in exchange for or in
connection with the issuance of the Initial Pledged Interests or any Pledgor’s
status as a partner or a member of any issuer of the Initial Pledged Interests.
     SECTION 4.8. Consents, etc. In the event that the Agent desires to exercise
any remedies, voting or consensual rights or attorney-in-fact powers set forth
in this Agreement and determines it necessary to obtain any approvals or
consents of any Governmental Authority or any other person therefor, then, upon
the reasonable request of the Agent, such Pledgor agrees to use its commercially
reasonable efforts to assist and aid the Agent to obtain as soon as practicable
any necessary approvals or consents for the exercise of any such remedies,
rights and powers.
     SECTION 4.9. Pledged Collateral. All information set forth herein,
including the schedules annexed hereto, and all information contained in any
documents, schedules and lists heretofore delivered to any Secured Party,
including the Perfection Certificate and the schedules thereto, in connection
with this Agreement, in each case, relating to the Pledged Collateral, is
accurate and complete in all material respects. The Pledged Collateral described
on the schedules annexed to the Perfection Certificate constitutes all of the
property of such type of Pledged Collateral owned or held by the Pledgors that
is required to be pledged herein or by the Purchase Agreement.
     SECTION 4.10. Insurance. In the event that the proceeds of any insurance
claim are paid after the Agent has exercised its right to foreclose after an
Event of Default, such Net Cash Proceeds shall be paid to the Agent to satisfy
any deficiency remaining after such foreclosure.
     SECTION 4.11. Payment of Taxes; Compliance with Laws; Contesting Liens;
Claims. Each Pledgor represents and warrants that all Claims imposed upon or
assessed against the Pledged Collateral have been paid and discharged except to
the extent such Claims constitute a Lien not yet due and payable which is a
Contested Lien or a Permitted Collateral Lien. Each Pledgor shall comply with
all Requirements of Law applicable to the Pledged Collateral the failure to
comply with which would, individually or in the aggregate, have a Material
Adverse Effect. Each Pledgor may at its own expense contest the validity, amount
or applicability of any Claims so long as the contest thereof shall be conducted
in accordance with, and permitted pursuant to the provisions of, the Purchase
Agreement. Notwithstanding the foregoing provisions of this Section 4.11, (i) no
contest of any such obligation may be pursued by such Pledgor if such contest
would expose the Agent or any other Secured Party to (A) any possible criminal
liability or (B) any additional civil liability for failure to comply with such
obligations

19



--------------------------------------------------------------------------------



 



unless such Pledgor shall have furnished a bond or other security therefor
satisfactory to the Agent, or such Secured Party, as the case may be and (ii) if
at any time payment or performance of any obligation contested by such Pledgor
pursuant to this Section 4.11 shall become necessary to prevent the imposition
of remedies because of non-payment, such Pledgor shall pay or perform the same
in sufficient time to prevent the imposition of remedies in respect of such
default or prospective default.
     SECTION 4.12. Access to Pledged Collateral, Books and Records; Other
Information. Except as provided in the Purchase Agreement, upon reasonable
request to each Pledgor and upon the execution of a confidentiality agreement
substantially in the form set forth in the Purchase Agreement or as otherwise
mutually acceptable to the Issuer and the Agent, the Agent, its agents,
accountants and attorneys shall have full and free access to visit and inspect,
as applicable, during normal business hours and such other reasonable times as
may be requested by the Agent all of the Pledged Collateral including all of the
books, correspondence and records of such Pledgor relating thereto. The Agent
and its representatives may examine the same, take extracts therefrom and make
photocopies thereof, and such Pledgor agrees to render to the Agent, at such
Pledgor’s cost and expense, such clerical and other assistance as may be
reasonably requested by the Agent with regard thereto. Such Pledgor shall, at
any and all times, within a reasonable time after written request by the Agent,
furnish or cause to be furnished to the Agent, in such manner and in such detail
as may be reasonably requested by the Agent, additional information with respect
to the Pledged Collateral.
ARTICLE V
CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL
     SECTION 5.1. Pledge of Additional Securities Collateral. Each Pledgor
shall, upon obtaining any Pledged Securities or Intercompany Notes of any
person, accept the same in trust for the benefit of the Agent and forthwith
deliver to the Agent a pledge amendment, duly executed by such Pledgor, in
substantially the form of Exhibit 2 annexed hereto (each, a “Pledge Amendment”),
and the certificates and other documents required under Section 3.1 and
Section 3.2 hereof in respect of the additional Pledged Securities or
Intercompany Notes which are to be pledged pursuant to this Agreement, and
confirming the attachment of the Lien hereby created on and in respect of such
additional Pledged Securities or Intercompany Notes. Each Pledgor hereby
authorizes the Agent to attach each Pledge Amendment to this Agreement and
agrees that all Pledged Securities or Intercompany Notes listed on any Pledge
Amendment delivered to the Agent shall for all purposes hereunder be considered
Pledged Collateral.
     SECTION 5.2. Voting Rights; Distributions; etc.
          (i) So long as no Event of Default shall have occurred and be
continuing:

  (A)   Each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Securities Collateral or any part thereof
for any purpose not inconsistent with the terms or purposes hereof, the Purchase
Agreement or any other document evidencing the Obligations; provided, however,
that no Pledgor

20



--------------------------------------------------------------------------------



 



      shall in any event exercise such rights in any manner which could
reasonably be expected to have a Material Adverse Effect.     (B)   Each Pledgor
shall be entitled to receive and retain, and to utilize free and clear of the
Lien hereof, any and all Distributions, but only if and to the extent made in
accordance with the provisions of the Purchase Agreement; provided, however,
that any and all such Distributions consisting of rights or interests in the
form of securities shall be forthwith delivered to the Agent to hold as Pledged
Collateral and shall, if received by any Pledgor, be received in trust for the
benefit of the Agent, be segregated from the other property or funds of such
Pledgor and be forthwith delivered to the Agent as Pledged Collateral in the
same form as so received (with any necessary endorsement).

          (ii) The Agent shall be deemed without further action or formality to
have granted to each Pledgor all necessary consents relating to voting rights
and shall, if necessary, upon written request of any Pledgor and at the sole
cost and expense of the Pledgors, from time to time execute and deliver (or
cause to be executed and delivered) to such Pledgor all such instruments as such
Pledgor may reasonably request in order to permit such Pledgor to exercise the
voting and other rights which it is entitled to exercise pursuant to
Section 5.2(i)(A) hereof and to receive the Distributions which it is authorized
to receive and retain pursuant to Section 5.2(i)(B) hereof.
          (iii) Upon the occurrence and during the continuance of any Event of
Default:

  (A)   All rights of each Pledgor to exercise the voting and other consensual
rights it would otherwise be entitled to exercise pursuant to Section 5.2(i)(A)
hereof shall cease, and all such rights shall thereupon become vested in the
Agent to the extent permitted by applicable law, which shall thereupon have the
sole right to exercise such voting and other consensual rights to the extent
permitted by applicable law.     (B)   All rights of each Pledgor to receive
Distributions which it would otherwise be authorized to receive and retain
pursuant to Section 5.2(i)(B) hereof shall cease and all such rights shall
thereupon become vested in the Agent to the extent permitted by applicable law,
which shall thereupon have the sole right to receive and hold as Pledged
Collateral such Distributions to the extent permitted by applicable law.

          (iv) Each Pledgor shall, at its sole cost and expense, from time to
time execute and deliver to the Agent appropriate instruments as the Agent may
request in order to permit the Agent to exercise the voting and other rights
which it may be entitled to exercise pursuant to Section 5.2(iii)(A) hereof and
to receive all Distributions which it may be entitled to receive under
Section 5.2(iii)(B) hereof.

21



--------------------------------------------------------------------------------



 



          (v) All Distributions which are received by any Pledgor contrary to
the provisions of Section 5.2(i)(B) hereof shall be received in trust for the
benefit of the Agent, shall be segregated from other funds of such Pledgor and
shall immediately be paid over to the Agent as Pledged Collateral in the same
form as so received (with any necessary endorsement).
     SECTION 5.3. Defaults, etc. Such Pledgor is not in default in the payment
of any portion of any mandatory capital contribution, if any, required to be
made under any agreement to which such Pledgor is a party relating to the
Pledged Securities pledged by it, and such Pledgor is not in violation of any
other provisions of any such agreement to which such Pledgor is a party, or
otherwise in default or violation thereunder. No Securities Collateral pledged
by such Pledgor is subject to any defense, offset or counterclaim, nor have any
of the foregoing been asserted or alleged against such Pledgor by any person
with respect thereto, and as of the date hereof, there are no certificates,
instruments, documents or other writings (other than the Organizational
Documents and certificates, if any, delivered to the Agent) which evidence any
Pledged Securities of such Pledgor.
     SECTION 5.4. Certain Agreements of Pledgors As Issuers and Holders of
Equity Interests.
          (i) In the case of each Pledgor which is an issuer of Securities
Collateral, such Pledgor agrees to be bound by the terms of this Agreement
relating to the Securities Collateral issued by it and will comply with such
terms insofar as such terms are applicable to it.
          (ii) In the case of each Pledgor which is a partner in a partnership,
limited liability company or other entity, such Pledgor hereby consents to the
extent required by the applicable Organizational Document to the pledge by each
other Pledgor, pursuant to the terms hereof, of the Pledged Interests in such
partnership, limited liability company or other entity and, upon the occurrence
and during the continuance of an Event of Default, to the transfer of such
Pledged Interests to the Agent or its nominee and to the substitution of the
Agent or its nominee as a substituted partner or member in such partnership,
limited liability company or other entity with all the rights, powers and duties
of a general partner or a limited partner or member, as the case may be.
ARTICLE VI
CERTAIN PROVISIONS CONCERNING INTELLECTUAL PROPERTY COLLATERAL
     SECTION 6.1. Grant of License. For the purpose of enabling the Agent,
during the continuance of an Event of Default, to exercise rights and remedies
under Article IX hereof at such time as the Agent shall be lawfully entitled to
exercise such rights and remedies, and for no other purpose, each Pledgor hereby
grants to the Agent, to the extent assignable, an irrevocable, non-exclusive
license to use, assign, license or sublicense any of the Intellectual Property
Collateral now owned or hereafter acquired by such Pledgor, wherever the same
may be located. Such license shall include access to all media in which any of
the licensed items may be recorded or stored and to all computer programs used
for the compilation or printout hereof.
     SECTION 6.2. Protection of Agent’s Security. On a continuing basis, each
Pledgor shall, at its sole cost and expense, (i) promptly following its becoming
aware thereof, notify the

22



--------------------------------------------------------------------------------



 



Agent of (A) any materially adverse determination in any proceeding in the
United States Patent and Trademark Office or the United States Copyright Office
with respect to any material Patent, Trademark or Copyright or (B) the
institution of any proceeding or any adverse determination in any federal, state
or local court or administrative body regarding such Pledgor’s claim of
ownership in or right to use any of the Intellectual Property Collateral
material to the use and operation of the Pledged Collateral, its right to
register such Intellectual Property Collateral or its right to keep and maintain
such registration in full force and effect, (ii) maintain and protect the
Intellectual Property Collateral material to the use and operation of the
Pledged Collateral as presently used and operated and as contemplated by the
Purchase Agreement, (iii) not permit to lapse or become abandoned any
Intellectual Property Collateral material to the use and operation of the
Pledged Collateral as presently used and operated and as contemplated by the
Purchase Agreement, and not settle or compromise any pending or future
litigation or administrative proceeding with respect to such Intellectual
Property Collateral, in each case except as shall be consistent with
commercially reasonable business judgment, (iv) upon such Pledgor obtaining
knowledge thereof, promptly notify the Agent in writing of any event which may
be reasonably expected to materially and adversely affect the value or utility
of the Intellectual Property Collateral or any portion thereof material to the
use and operation of the Pledged Collateral, the ability of such Pledgor or the
Agent to dispose of the Intellectual Property Collateral or any portion thereof
or the rights and remedies of the Agent in relation thereto including a levy or
threat of levy or any legal process against the Intellectual Property Collateral
or any portion thereof, (v) not license the Intellectual Property Collateral
other than licenses entered into by such Pledgor in, or incidental to, the
ordinary course of business, or amend or permit the amendment of any of the
licenses in a manner that materially and adversely affects the right to receive
payments thereunder, or in any manner that would materially impair the value of
the Intellectual Property Collateral or the Lien on and security interest in the
Intellectual Property Collateral intended to be granted to the Agent for the
benefit of the Secured Parties, without the consent of the Agent,
(vi) diligently keep adequate records respecting the Intellectual Property
Collateral and (vii) furnish to the Agent from time to time upon the Agent’s
request therefor reasonably detailed statements and amended schedules further
identifying and describing the Intellectual Property Collateral and such other
materials evidencing or reports pertaining to the Intellectual Property
Collateral as the Agent may from time to time request.
     SECTION 6.3. After-Acquired Property. If any Pledgor shall, at any time
before the Obligations have been paid in full (other than contingent
indemnification obligations which, pursuant to the provisions of the Purchase
Agreement or the Security Documents, survive the termination thereof),
(i) obtain any rights to any additional Intellectual Property Collateral or
(ii) become entitled to the benefit of any additional Intellectual Property
Collateral or any renewal or extension thereof, including any reissue, division,
continuation, or continuation-in-part of any Intellectual Property Collateral,
or any improvement on any Intellectual Property Collateral, the provisions
hereof shall automatically apply thereto and any such item enumerated in clause
(i) or (ii) of this Section 6.3 with respect to such Pledgor shall automatically
constitute Intellectual Property Collateral if such would have constituted
Intellectual Property Collateral at the time of execution hereof and be subject
to the Lien and security interest created by this Agreement without further
action by any party. Each Pledgor shall promptly (i) provide to the Agent
written notice of any of the foregoing and (ii) confirm the attachment of the
Lien and security interest created by this Agreement to any rights described in
clauses (i) and (ii) of the immediately preceding sentence of this Section 6.3
by execution of an instrument in form reasonably

23



--------------------------------------------------------------------------------



 



acceptable to the Agent and the filing of any instruments or statements as shall
be reasonably necessary to preserve, protect or perfect the Agent’s security
interest in such Intellectual Property Collateral. Further, each Pledgor
authorizes the Agent to modify this Agreement by amending Schedules 12(a) and
12(b) annexed to the Perfection Certificate to include any Intellectual Property
Collateral acquired or arising after the date hereof of such Pledgor.
     SECTION 6.4. Litigation. Unless there shall occur and be continuing any
Event of Default, each Pledgor shall have the right to commence and prosecute in
its own name, as the party in interest, for its own benefit and at the sole cost
and expense of the Pledgors, such applications for protection of the
Intellectual Property Collateral and suits, proceedings or other actions to
prevent the infringement, counterfeiting, unfair competition, dilution,
diminution in value or other damage as are necessary to protect the Intellectual
Property Collateral. Upon the occurrence and during the continuance of any Event
of Default, the Agent shall have the right but shall in no way be obligated to
file applications for protection of the Intellectual Property Collateral and/or
bring suit in the name of any Pledgor, the Agent or the Secured Parties to
enforce the Intellectual Property Collateral and any license thereunder. In the
event of such suit, each Pledgor shall, at the reasonable request of the Agent,
do any and all lawful acts and execute any and all documents requested by the
Agent in aid of such enforcement and the Pledgors shall promptly reimburse and
indemnify the Agent for all costs and expenses incurred by the Agent in the
exercise of its rights under this Section 6.4 in accordance with Section 13 of
the Purchase Agreement. In the event that the Agent shall elect not to bring
suit to enforce the Intellectual Property Collateral, each Pledgor agrees, at
the reasonable request of the Agent, to take all commercially reasonable actions
necessary, whether by suit, proceeding or other action, to prevent the
infringement, counterfeiting, unfair competition, dilution, diminution in value
of or other damage to any of the material Intellectual Property Collateral by
others and for that purpose agrees to diligently maintain any suit, proceeding
or other action against any person so infringing necessary to prevent such
infringement.
ARTICLE VII
CERTAIN PROVISIONS CONCERNING ACCOUNTS
     SECTION 7.1. Maintenance of Records. Each Pledgor shall keep and maintain
at its own cost and expense complete records of each Account, in a manner
consistent with prudent business practice, including records of all payments
received, all credits granted thereon, all merchandise returned and all other
documentation relating thereto. Except as provided in the Intercreditor
Agreement, each Pledgor shall, at such Pledgor’s sole cost and expense, upon the
Agent’s demand made at any time after the occurrence and during the continuance
of any Event of Default, deliver all tangible evidence of Accounts, including
all documents evidencing Accounts and any books and records relating thereto to
the Agent or to its representatives (copies of which evidence and books and
records may be retained by such Pledgor). Except as provided in the
Intercreditor Agreement, upon the occurrence and during the continuance of any
Event of Default and acceleration of the Notes (as defined in the Purchase
Agreement), the Agent may transfer a full and complete copy of any Pledgor’s
books, records, credit information, reports, memoranda and all other writings
relating to the Accounts to and for the use by any person that has acquired or
is contemplating acquisition of an interest in the Accounts or the Agent’s
security interest therein without the consent of any Pledgor.

24



--------------------------------------------------------------------------------



 



     SECTION 7.2. Legend. Each Pledgor shall legend, at the request of the Agent
and in form and manner satisfactory to the Agent, the Accounts and the other
books, records and documents of such Pledgor evidencing or pertaining to the
Accounts with an appropriate reference to the fact that the Accounts have been
assigned to the Agent for the benefit of the Secured Parties and that the Agent
has a security interest therein.
     SECTION 7.3. Modification of Terms, etc. No Pledgor shall rescind or cancel
any obligations evidenced by any Account or modify any term thereof or make any
adjustment with respect thereto except in the ordinary course of business
consistent with prudent business practice, or extend or renew any such
obligations except in the ordinary course of business consistent with prudent
business practice or compromise or settle any dispute, claim, suit or legal
proceeding relating thereto or sell any Account or interest therein except in
the ordinary course of business consistent with prudent business practice
without the prior written consent of the Agent. Each Pledgor shall timely
fulfill all obligations on its part to be fulfilled under or in connection with
the Accounts.
     SECTION 7.4. Collection. Each Pledgor shall cause to be collected from the
Account Debtor of each of the Accounts, as and when due in the ordinary course
of business and consistent with prudent business practice (including Accounts
that are delinquent), any and all amounts owing under or on account of such
Account, and apply forthwith upon receipt thereof all such amounts as are so
collected to the outstanding balance of such Account, except that any Pledgor
may, with respect to an Account, allow in the ordinary course of business (i) a
refund or credit due and (ii) such extensions of time to pay amounts due in
respect of Accounts and such other modifications of payment terms or settlements
in respect of Accounts as shall be commercially reasonable in the circumstances,
all in accordance with such Pledgor’s ordinary course of business consistent
with its collection practices as in effect from time to time. The costs and
expenses (including attorneys’ fees) of collection, in any case, whether
incurred by any Pledgor, the Agent or any Secured Party, shall be paid by the
Pledgors.
ARTICLE VIII
TRANSFERS
     SECTION 8.1. Transfers of Pledged Collateral. No Pledgor shall sell,
convey, assign or otherwise dispose of, or grant any option with respect to, any
of the Pledged Collateral pledged by it hereunder except as permitted by the
Purchase Agreement, including Section 7.19 of the Purchase Agreement.
ARTICLE IX
REMEDIES
     SECTION 9.1. Remedies. Upon the occurrence and during the continuance of
any Event of Default the Agent may from time to time exercise in respect of the
Pledged Collateral, in addition to the other rights and remedies provided for
herein or otherwise available to it, the following remedies:
          (i) Personally, or by agents or attorneys, immediately take possession
of the Pledged Collateral or any part thereof, from any Pledgor or any other
person who then has

25



--------------------------------------------------------------------------------



 



possession of any part thereof with or without notice or process of law, and for
that purpose may enter upon any Pledgor’s premises where any of the Pledged
Collateral is located, remove such Pledged Collateral, remain present at such
premises to receive copies of all communications and remittances relating to the
Pledged Collateral and use in connection with such removal and possession any
and all services, supplies, aids and other facilities of any Pledgor;
          (ii) Demand, sue for, collect or receive any money or property at any
time payable or receivable in respect of the Pledged Collateral including
instructing the obligor or obligors on any agreement, instrument or other
obligation constituting part of the Pledged Collateral to make any payment
required by the terms of such agreement, instrument or other obligation directly
to the Agent, and in connection with any of the foregoing, compromise, settle,
extend the time for payment and make other modifications with respect thereto;
provided, however, that in the event that any such payments are made directly to
any Pledgor, prior to receipt by any such obligor of such instruction, such
Pledgor shall segregate all amounts received pursuant thereto in trust for the
benefit of the Agent and shall promptly (but in no event later than one
(1) Business Day after receipt thereof) pay such amounts to the Agent;
          (iii) Sell, assign, grant a license to use or otherwise liquidate, or
direct any Pledgor to sell, assign, grant a license to use or otherwise
liquidate, any and all investments made in whole or in part with the Pledged
Collateral or any part thereof, and take possession of the proceeds of any such
sale, assignment, license or liquidation;
          (iv) Take possession of the Pledged Collateral or any part thereof, by
directing any Pledgor in writing to deliver the same to the Agent at any place
or places so designated by the Agent, in which event such Pledgor shall at its
own expense: (A) forthwith cause the same to be moved to the place or places
designated by the Agent and therewith delivered to the Agent, (B) store and keep
any Pledged Collateral so delivered to the Agent at such place or places pending
further action by the Agent and (C) while the Pledged Collateral shall be so
stored and kept, provide such security and maintenance services as shall be
necessary to protect the same and to preserve and maintain them in good
condition. Each Pledgor’s obligation to deliver the Pledged Collateral as
contemplated in this Section 9.1(iv) is of the essence hereof. Upon application
to a court of equity having jurisdiction, the Agent shall be entitled to a
decree requiring specific performance by any Pledgor of such obligation;
          (v) Withdraw all moneys, instruments, securities and other property in
any bank, financial securities, deposit or other account of any Pledgor
constituting Pledged Collateral for application to the Obligations as provided
in Article X hereof;
          (vi) Retain and apply the Distributions to the Obligations as provided
in Article X hereof;
          (vii) Exercise any and all rights as beneficial and legal owner of the
Pledged Collateral, including perfecting assignment of and exercising any and
all voting, consensual and other rights and powers with respect to any Pledged
Collateral; and
          (viii) Exercise all the rights and remedies of a secured party on
default under the UCC, and the Agent may also in its sole discretion, without
notice except as specified in

26



--------------------------------------------------------------------------------



 



           Section 9.2 hereof, sell, assign or grant a license to use the
Pledged Collateral or any part thereof in one or more parcels at public or
private sale, at any exchange, broker’s board or at any of the Agent’s offices
or elsewhere, for cash, on credit or for future delivery, and at such price or
prices and upon such other terms as the Agent may deem commercially reasonable.
The Agent or any other Secured Party or any of their respective Affiliates may
be the purchaser, licensee, assignee or recipient of any or all of the Pledged
Collateral at any such sale and shall be entitled, for the purpose of bidding
and making settlement or payment of the purchase price for all or any portion of
the Pledged Collateral sold, assigned or licensed at such sale, to use and apply
any of the Obligations owed to such person as a credit on account of the
purchase price of any Pledged Collateral payable by such person at such sale.
Each purchaser, assignee, licensee or recipient at any such sale shall acquire
the property sold, assigned or licensed absolutely free from any claim or right
on the part of any Pledgor, and each Pledgor hereby waives, to the fullest
extent permitted by law, all rights of redemption, stay and/or appraisal which
it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted. The Agent shall not be obligated to
make any sale of Pledged Collateral regardless of notice of sale having been
given. The Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. Each
Pledgor hereby waives, to the fullest extent permitted by law, any claims
against the Agent arising by reason of the fact that the price at which any
Pledged Collateral may have been sold, assigned or licensed at such a private
sale was less than the price which might have been obtained at a public sale,
even if the Agent accepts the first offer received and does not offer such
Pledged Collateral to more than one offeree.
     SECTION 9.2. Notice of Sale. Each Pledgor acknowledges and agrees that, to
the extent notice of sale or other disposition of Pledged Collateral shall be
required by law, ten (10) days’ prior notice to such Pledgor of the time and
place of any public sale or of the time after which any private sale or other
intended disposition is to take place shall be commercially reasonable
notification of such matters. No notification need be given to any Pledgor if it
has signed, after the occurrence of an Event of Default, a statement renouncing
or modifying any right to notification of sale or other intended disposition.
     SECTION 9.3. Waiver of Notice and Claims. Each Pledgor hereby waives, to
the fullest extent permitted by applicable law, notice or judicial hearing in
connection with the Agent’s taking possession or the Agent’s disposition of any
of the Pledged Collateral, including any and all prior notice and hearing for
any prejudgment remedy or remedies and any such right which such Pledgor would
otherwise have under law, and each Pledgor hereby further waives, to the fullest
extent permitted by applicable law: (i) all damages occasioned by such taking of
possession, (ii) all other requirements as to the time, place and terms of sale
or other requirements with respect to the enforcement of the Agent’s rights
hereunder and (iii) all rights of redemption, appraisal, valuation, stay,
extension or moratorium now or hereafter in force under any applicable law. The
Agent shall not be liable for any incorrect or improper payment made pursuant to
this Article IX in the absence of gross negligence or willful misconduct. Any
sale of, or the grant of options to purchase, or any other realization upon, any
Pledged Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the applicable Pledgor therein and
thereto, and shall be a perpetual bar both at law and in equity against such
Pledgor and against any and all persons claiming or attempting to claim the
Pledged

27



--------------------------------------------------------------------------------



 



Collateral so sold, optioned or realized upon, or any part thereof, from,
through or under such Pledgor.
     SECTION 9.4. Certain Sales of Pledged Collateral.
          (i) Each Pledgor recognizes that, by reason of certain prohibitions
contained in law, rules, regulations or orders of any Governmental Authority,
the Agent may be compelled, with respect to any sale of all or any part of the
Pledged Collateral, to limit purchasers to those who meet the requirements of
such Governmental Authority. Each Pledgor acknowledges that any such sales may
be at prices and on terms less favorable to the Agent than those obtainable
through a public sale without such restrictions, and, notwithstanding such
circumstances, agrees that any such restricted sale shall be deemed to have been
made in a commercially reasonable manner and that, except as may be required by
applicable law, the Agent shall have no obligation to engage in public sales.
          (ii) Each Pledgor recognizes that, by reason of certain prohibitions
contained in the Securities Act, and applicable state securities laws, the Agent
may be compelled, with respect to any sale of all or any part of the Securities
Collateral, to limit purchasers to persons who will agree, among other things,
to acquire such Securities Collateral for their own account, for investment and
not with a view to the distribution or resale thereof. Each Pledgor acknowledges
that any such private sales may be at prices and on terms less favorable to the
Agent than those obtainable through a public sale without such restrictions
(including a public offering made pursuant to a registration statement under the
Securities Act), and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner and that the Agent shall have no obligation to engage in public sales and
no obligation to delay the sale of any Securities Collateral for the period of
time necessary to permit the issuer thereof to register it for a form of public
sale requiring registration under the Securities Act or under applicable state
securities laws, even if such issuer would agree to do so.
          (iii) Notwithstanding the foregoing, each Pledgor shall, upon the
occurrence and during the continuance of any Event of Default, at the reasonable
request of the Agent, for the benefit of the Agent, cause any registration,
qualification under or compliance with any Federal or state securities law or
laws to be effected with respect to all or any part of the Securities Collateral
as soon as practicable and at the sole cost and expense of the Pledgors. Each
Pledgor will use its commercially reasonable efforts to cause such registration
to be effected (and be kept effective) and will use its commercially reasonable
efforts to cause such qualification and compliance to be effected (and be kept
effective) as may be so requested and as would permit or facilitate the sale and
distribution of such Securities Collateral including registration under the
Securities Act (or any similar statute then in effect), appropriate
qualifications under applicable blue sky or other state securities laws and
appropriate compliance with all other requirements of any Governmental
Authority. Each Pledgor shall use its commercially reasonable efforts to cause
the Agent to be kept advised in writing as to the progress of each such
registration, qualification or compliance and as to the completion thereof,
shall furnish to the Agent such number of prospectuses, offering circulars or
other documents incident thereto as the Agent from time to time may request, and
shall indemnify and shall cause the issuer of the Securities Collateral to
indemnify the Agent and all others participating in the

28



--------------------------------------------------------------------------------



 




distribution of such Securities Collateral against all claims, losses, damages
and liabilities caused by any untrue statement (or alleged untrue statement) of
a material fact contained therein (or in any related registration statement,
notification or the like) or by any omission (or alleged omission) to state
therein (or in any related registration statement, notification or the like) a
material fact required to be stated therein or necessary to make the statements
therein not misleading.
          (iv) If the Agent determines to exercise its right to sell any or all
of the Securities Collateral, upon written request, the applicable Pledgor shall
from time to time furnish to the Agent all such information as the Agent may
request in order to determine the number of securities included in the
Securities Collateral which may be sold by the Agent as exempt transactions
under the Securities Act and the rules of the Securities and Exchange Commission
thereunder, as the same are from time to time in effect.
          (v) Each Pledgor further agrees that a breach of any of the covenants
contained in this Section 9.4 will cause irreparable injury to the Agent and
other Secured Parties, that the Agent and the other Secured Parties have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 9.4 shall be specifically
enforceable against such Pledgor, and such Pledgor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred and is
continuing.
     SECTION 9.5. No Waiver; Cumulative Remedies.
          (i) No failure on the part of the Agent to exercise, no course of
dealing with respect to, and no delay on the part of the Agent in exercising,
any right, power or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any such right, power or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy; nor shall the Agent be required to look first to,
enforce or exhaust any other security, collateral or guaranties. The remedies
herein provided are cumulative and are not exclusive of any remedies provided by
law.
          (ii) In the event that the Agent shall have instituted any proceeding
to enforce any right, power or remedy under this Agreement by foreclosure, sale,
entry or otherwise, and such proceeding shall have been discontinued or
abandoned for any reason or shall have been determined adversely to the Agent,
then and in every such case, the Pledgors, the Agent and each other Secured
Party shall be restored to their respective former positions and rights
hereunder with respect to the Pledged Collateral, and all rights, remedies and
powers of the Agent and the other Secured Parties shall continue as if no such
proceeding had been instituted.
     SECTION 9.6. Certain Additional Actions Regarding Intellectual Property. If
any Event of Default shall have occurred and be continuing, upon the written
demand of the Agent, each Pledgor shall execute and deliver to the Agent an
assignment or assignments of the registered Patents, Trademarks and/or
Copyrights and Goodwill constituting Intellectual Property Collateral and such
other documents as are necessary or appropriate to carry out the intent and
purposes hereof. Within five (5) Business Days of written notice thereafter from
the Agent, each Pledgor shall make available to the Agent, to the extent within
such Pledgor’s power and authority, such

29



--------------------------------------------------------------------------------



 



personnel in such Pledgor’s employ on the date of the Event of Default as the
Agent may reasonably designate to permit such Pledgor to continue, directly or
indirectly, to produce, advertise and sell the products and services sold by
such Pledgor under the registered Patents, Trademarks and/or Copyrights
constituting Intellectual Property Collateral, and such persons shall be
available to perform their prior functions on the Agent’s behalf.
ARTICLE X
PROCEEDS OF CASUALTY EVENTS AND COLLATERAL DISPOSITIONS;
APPLICATION OF PROCEEDS
     SECTION 10.1. Proceeds of Casualty Events and Collateral Dispositions. The
Pledgors shall take all actions required by the Purchase Agreement with respect
to any Net Cash Proceeds of any Casualty Event or from the sale or disposition
of any Pledged Collateral.
     SECTION 10.2. Application of Proceeds. The proceeds received by the Agent
in respect of any sale of, collection from or other realization upon all or any
part of the Collateral pursuant to the exercise by the Agent of its remedies
shall be applied, together with any other sums then held by the Agent pursuant
to this Agreement, in accordance with the Purchase Agreement.
ARTICLE XI
MISCELLANEOUS
     SECTION 11.1. Concerning Agent.
          (i) The Agent has been appointed as collateral agent pursuant to the
Purchase Agreement. The actions of the Agent hereunder are subject to the
provisions of the Purchase Agreement. The Agent shall have the right hereunder
to make demands, to give notices, to exercise or refrain from exercising any
rights, and to take or refrain from taking action (including the release or
substitution of the Pledged Collateral), in accordance with this Agreement and
the Purchase Agreement. The Agent may employ agents and attorneys-in-fact in
connection herewith and shall not be liable for the negligence or misconduct of
any such agents or attorneys-in-fact selected by it in good faith. The Agent may
resign and a successor Agent may be appointed in the manner provided in the
Purchase Agreement. Upon the acceptance of any appointment as the Agent by a
successor Agent, that successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent
under this Agreement, and the retiring Agent shall thereupon be discharged from
its duties and obligations under this Agreement. After any retiring Agent’s
resignation, the provisions hereof shall inure to its benefit as to any actions
taken or omitted to be taken by it under this Agreement while it was the Agent.
          (ii) The Agent shall be deemed to have exercised reasonable care in
the custody and preservation of the Pledged Collateral in its possession if such
Pledged Collateral is accorded treatment substantially equivalent to that which
the Agent, in its individual capacity, accords its own property consisting of
similar instruments or interests, it being understood that neither the Agent nor
any of the Secured Parties shall have responsibility for (i) ascertaining or
taking action with respect to calls, conversions, exchanges, maturities, tenders
or other matters relating to any Securities Collateral, whether or not the Agent
or any other Secured Party has or

30



--------------------------------------------------------------------------------



 



is deemed to have knowledge of such matters or (ii) taking any necessary steps
to preserve rights against any person with respect to any Pledged Collateral.
          (iii) The Agent shall be entitled to rely upon any written notice,
statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person, and, with respect to all matters pertaining to this
Agreement and its duties hereunder, upon advice of counsel selected by it.
          (iv) If any item of Pledged Collateral also constitutes collateral
granted to the Agent under any other deed of trust, mortgage, security
agreement, pledge or instrument of any type, in the event of any conflict
between the provisions hereof and the provisions of such other deed of trust,
mortgage, security agreement, pledge or instrument of any type in respect of
such collateral, the Agent, in its sole discretion, shall select which provision
or provisions shall control.
     SECTION 11.2. Agent May Perform; Agent Appointed Attorney-in-Fact. If any
Pledgor shall fail to perform any covenants contained in this Agreement
(including such Pledgor’s covenants to (i) pay the premiums in respect of all
required insurance policies hereunder, (ii) pay Claims, (iii) make repairs,
(iv) discharge Liens or (v) pay or perform any obligations of such Pledgor under
any Pledged Collateral) or if any representation or warranty on the part of any
Pledgor contained herein shall be breached, the Agent may (but shall not be
obligated to) do the same or cause it to be done or remedy any such breach, and
may expend funds for such purpose; provided, however, that the Agent shall in no
event be bound to inquire into the validity of any tax, lien, imposition or
other obligation which such Pledgor fails to pay or perform as and when required
hereby and which such Pledgor does not contest in accordance in accordance with
the provisions of Section 4.11 hereof. Any and all amounts so expended by the
Agent shall be paid by the Pledgors in accordance with the provisions of
Section 13 of the Purchase Agreement. Neither the provisions of this
Section 11.2 nor any action taken by the Agent pursuant to the provisions of
this Section 11.2 shall prevent any such failure to observe any covenant
contained in this Agreement nor any breach of representation or warranty from
constituting an Event of Default. Each Pledgor hereby appoints the Agent its
attorney-in-fact, with full authority in the place and stead of such Pledgor and
in the name of such Pledgor, or otherwise, from time to time in the Agent’s
discretion to take any action and to execute any instrument consistent with the
terms of the Purchase Agreement, this Agreement and the other Security Documents
which the Agent may deem necessary or advisable to accomplish the purposes
hereof. The foregoing grant of authority is a power of attorney coupled with an
interest and such appointment shall be irrevocable for the term hereof. Each
Pledgor hereby ratifies all that such attorney shall lawfully do or cause to be
done by virtue hereof.
     SECTION 11.3. Continuing Security Interest; Assignment. This Agreement
shall create a continuing security interest in the Pledged Collateral and shall
(i) be binding upon the Pledgors, their respective successors and assigns and
(ii) inure, together with the rights and remedies of the Agent hereunder, to the
benefit of the Agent and the other Secured Parties and each of their respective
successors, transferees and assigns. No other persons (including any other
creditor of any Pledgor) shall have any interest herein or any right or benefit
with respect hereto. Without limiting the generality of the foregoing clause
(ii), any Secured Party may assign or otherwise

31



--------------------------------------------------------------------------------



 



transfer any indebtedness held by it secured by this Agreement to any other
person, and such other person shall thereupon become vested with all the
benefits in respect thereof granted to such Secured Party, herein or otherwise,
subject however, to the provisions of the Purchase Agreement.
     SECTION 11.4. Termination; Release. When all the Obligations have been paid
in full, this Agreement shall terminate. Upon termination of this Agreement the
Pledged Collateral shall be released from the Lien of this Agreement. Upon the
transfer of any Pledged Collateral that is permitted by Section 7.19(a) or
Section 8.05 of the Purchase Agreement to a party that in not the Issuer or a
Guarantor, such Pledged Collateral shall be released from the Lien of this
Agreement. Upon such release or any release of Pledged Collateral in accordance
with the provisions of the Purchase Agreement, the Agent shall, upon the request
and at the sole cost and expense of the Pledgors, assign, transfer and deliver
to Pledgor, against receipt and without recourse to or warranty by the Agent
except as to the fact that the Agent has not encumbered the released assets,
such of the Pledged Collateral to be released (in the case of a release) as may
be in possession of the Agent and as shall not have been sold or otherwise
applied pursuant to the terms hereof, and, with respect to any other Pledged
Collateral, proper documents and instruments (including UCC 3 termination
statements or releases) acknowledging the termination hereof or the release of
such Pledged Collateral, as the case may be.
     SECTION 11.5. Modification in Writing. No amendment, modification,
supplement, termination or waiver of or to any provision hereof, nor consent to
any departure by any Pledgor therefrom, shall be effective unless the same shall
be made in accordance with the terms of the Purchase Agreement and unless in
writing and signed by the Agent. Any amendment, modification or supplement of or
to any provision hereof, any waiver of any provision hereof and any consent to
any departure by any Pledgor from the terms of any provision hereof shall be
effective only in the specific instance and for the specific purpose for which
made or given. Except where notice is specifically required by this Agreement or
any other document evidencing the Obligations, no notice to or demand on any
Pledgor in any case shall entitle any Pledgor to any other or further notice or
demand in similar or other circumstances.
     SECTION 11.6. Notices. Unless otherwise provided herein or in the Purchase
Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in the
Purchase Agreement, as to any Pledgor, addressed to it at the address of the
Issuer set forth in the Purchase Agreement and as to the Agent, addressed to it
at the address set forth in the Purchase Agreement, or in each case at such
other address as shall be designated by such party in a written notice to the
other party complying as to delivery with the terms of this Section 11.6.
     SECTION 11.7. Governing Law, Consent to Jurisdiction and Service of
Process; Waiver of Jury Trial. Section 15.08 of the Purchase Agreement is
incorporated herein, mutatis mutandis, as if a part hereof.
     SECTION 11.8. Severability of Provisions. Any provision hereof which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

32



--------------------------------------------------------------------------------



 



     SECTION 11.9. Execution in Counterparts. This Agreement and any amendments,
waivers, consents or supplements hereto may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
such counterparts together shall constitute one and the same agreement.
     SECTION 11.10. Business Days. In the event any time period or any date
provided in this Agreement ends or falls on a day other than a Business Day,
then such time period shall be deemed to end and such date shall be deemed to
fall on the next succeeding Business Day, and performance herein may be made on
such Business Day, with the same force and effect as if made on such other day.
     SECTION 11.11. No Credit for Payment of Taxes or Imposition. Such Pledgor
shall not be entitled to any credit against the principal, premium, if any, or
interest payable under the Purchase Agreement, and such Pledgor shall not be
entitled to any credit against any other sums which may become payable under the
terms thereof or hereof, by reason of the payment of any Tax on the Pledged
Collateral or any part thereof.
     SECTION 11.12. No Claims Against Agent. Nothing contained in this Agreement
shall constitute any consent or request by the Agent, express or implied, for
the performance of any labor or services or the furnishing of any materials or
other property in respect of the Pledged Collateral or any part thereof, nor as
giving any Pledgor any right, power or authority to contract for or permit the
performance of any labor or services or the furnishing of any materials or other
property in such fashion as would permit the making of any claim against the
Agent in respect thereof or any claim that any Lien based on the performance of
such labor or services or the furnishing of any such materials or other property
is prior to the Lien hereof.
     SECTION 11.13. No Release. Nothing set forth in this Agreement shall
relieve any Pledgor from the performance of any term, covenant, condition or
agreement on such Pledgor’s part to be performed or observed under or in respect
of any of the Pledged Collateral or from any liability to any person under or in
respect of any of the Pledged Collateral or shall impose any obligation on the
Agent or any other Secured Party to perform or observe any such term, covenant,
condition or agreement on such Pledgor’s part to be so performed or observed or
shall impose any liability on the Agent or any other Secured Party for any act
or omission on the part of such Pledgor relating thereto or for any breach of
any representation or warranty on the part of such Pledgor contained in this
Agreement, the Purchase Agreement or the other Basic Documents, or under or in
respect of the Pledged Collateral or made in connection herewith or therewith.
The obligations of each Pledgor contained in this Section 11.13 shall survive
the termination hereof and the discharge of such Pledgor’s other obligations
under this Agreement, the Purchase Agreement and the other Basic Documents.
     SECTION 11.14. Obligations Absolute. All obligations of each Pledgor
hereunder shall be absolute and unconditional irrespective of:

  (i)   any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any other Pledgor;

33



--------------------------------------------------------------------------------



 



  (ii)   any lack of validity or enforceability of the Purchase Agreement or any
other Basic Document, or any other agreement or instrument relating thereto;  
(iii)   any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations, or any other amendment or waiver of or
any consent to any departure from the Purchase Agreement or any other Basic
Document or any other agreement or instrument relating thereto;     (iv)   any
pledge, exchange, release or non-perfection of any other collateral, or any
release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;     (v)   any exercise,
non-exercise or waiver of any right, remedy, power or privilege under or in
respect hereof, the Purchase Agreement or any other Basic Document except as
specifically set forth in a waiver granted pursuant to the provisions of
Section 11.5 hereof; or     (vi)   any other circumstances which might otherwise
constitute a defense available to, or a discharge of, any Pledgor.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

34



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Pledgors and the Agent have caused this Agreement
to be duly executed and delivered by their duly authorized officers as of the
date first above written.

            TERREMARK WORLDWIDE, INC.,
as Pledgor
      By:   /s/ Jose A. Segrera        Name:   Jose A. Segrera        Title:  
Chief Financial Officer     

     
 
  NAP OF THE AMERICAS, INC.
 
  NAP OF THE AMERICAS/WEST, INC.
 
  PARK WEST TELECOMMUNICATIONS INVESTORS, INC.
 
  SPECTRUM TELECOMMUNICATIONS CORP.
 
  TECOTA SERVICES CORP.
 
  TERREMARK EUROPE, INC.
 
  TERREMARK FINANCIAL SERVICES, INC.
 
  TERREMARK FORTUNE HOUSE #1, INC.
 
  TERREMARK LATIN AMERICA, INC.
 
  TERREMARK MANAGEMENT SERVICES, INC.
 
  TERREMARK REALTY, INC.
 
  TERREMARK TECHNOLOGY CONTRACTORS, INC.
 
  TERREMARK TRADEMARK HOLDINGS, INC.
 
  TERRENAP DATA CENTERS, INC.
 
  TERRENAP SERVICES, INC.,

            as Pledgors
      By:   /s/ Jose A. Segrera        Name:   Jose A. Segrera        Title:  
Chief Financial Officer     

            OPTICAL COMMUNICATIONS, INC.,
as Pledgor
      By:   /s/ Manuel D. Medina        Name:   Manuel D. Medina        Title:  
     

S-1



--------------------------------------------------------------------------------



 



            TERREMARK FEDERAL GROUP, INC.,
as Pledgor
      By:   /s/ Nelson Fonseca        Name:   Nelson Fonseca        Title:  
Treasurer & CFO     

            CREDIT SUISSE, CAYMAN ISLANDS BRANCH
as Agent
      By:   /s/ Julia P. Kingsbury        Name:   Julia P. Kingsbury       
Title:   Director        By:   /s/ Pilarcita V. Naval        Name:   Pilarcita
V. Naval        Title:   Assistant Vice President   

S-2



--------------------------------------------------------------------------------



 



EXHIBIT 1
[Form of]
ISSUER’S ACKNOWLEDGMENT
     The undersigned hereby (i) acknowledges receipt of a copy of that certain
security agreement (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement;” capitalized terms used but
not otherwise defined herein shall have the meanings assigned to such terms in
the Security Agreement), dated as of January 5, 2007, made by TERREMARK
WORLDWIDE, INC., a Delaware corporation (the “Issuer”), the Guarantors party
thereto and CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as collateral agent (in such
capacity and together with any successors in such capacity, the “Agent”),
(ii) agrees promptly to note on its books the security interests granted to the
Agent and confirmed under the Security Agreement, (iii) agrees that it will
comply with instructions of the Agent with respect to the applicable Securities
Collateral without further consent by the applicable Pledgor, (iv) agrees to
notify the Agent upon obtaining knowledge of any interest in favor of any person
in the applicable Securities Collateral that is adverse to the interest of the
Agent therein and (v) waives any right or requirement at any time hereafter to
receive a copy of the Security Agreement in connection with the registration of
any Securities Collateral thereunder in the name of the Agent or its nominee or
the exercise of voting rights by the Agent or its nominee.

            [                           ]
      By:           Name:           Title:        

1- 1



--------------------------------------------------------------------------------



 



EXHIBIT 2
[Form of]
SECURITIES PLEDGE AMENDMENT
     This Security Pledge Amendment, dated as of [                    ], is
delivered pursuant to Section 5.1 of that certain security agreement (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement;” capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Security
Agreement), dated as of January 5, 2007, made by TERREMARK WORLDWIDE, INC., a
Delaware corporation (the “Issuer”), the Guarantors party thereto and CREDIT
SUISSE, CAYMAN ISLANDS BRANCH, as collateral agent (in such capacity and
together with any successors in such capacity, the “Agent”). The undersigned
hereby agrees that this Pledge Amendment may be attached to the Security
Agreement and that the Pledged Securities and/or Intercompany Notes listed on
this Pledge Amendment shall be deemed to be and shall become part of the Pledged
Collateral and shall secure all Obligations.
PLEDGED SECURITIES

                                                                             
PERCENTAGE                                       OF ALL ISSUED                  
                    CAPITAL OR       CLASS OF                     NUMBER OF    
OTHER EQUITY       STOCK OR             CERTIFICATE     SHARES OR     INTERESTS
OF   ISSUER   INTERESTS     PAR VALUE     NO(S).     INTERESTS     ISSUER  
 
                                       

INTERCOMPANY NOTES

                                      PRINCIPAL     DATE OF     INTEREST    
MATURITY   ISSUER   AMOUNT     ISSUANCE     RATE     DATE  
 
                               

2- 1



--------------------------------------------------------------------------------



 



            [                                                    ],
as Pledgor
      By:           Name:           Title:        

AGREED TO AND ACCEPTED:
CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as Agent

                  By:           Name:           Title:        

  2-2

 



--------------------------------------------------------------------------------



 



EXHIBIT 3
[Form of]
JOINDER AGREEMENT
[Name of New Pledgor]
[Address of New Pledgor]
[Date]
                                                            
                                                            
                                                            
                                                            
Ladies and Gentlemen:
     Reference is made to that certain security agreement (as amended, amended
and restated, supplemented or otherwise modified from time to time, the
“Security Agreement;” capitalized terms used but not otherwise defined herein
shall have the meanings assigned to such terms in the Security Agreement), dated
as of January 5, 2007, made by TERREMARK WORLDWIDE, INC., a Delaware corporation
(the “Issuer”), the Guarantors party thereto and CREDIT SUISSE, CAYMAN ISLANDS
BRANCH, as collateral agent (in such capacity and together with any successors
in such capacity, the “Agent”).
     This letter supplements the Security Agreement and is delivered by the
undersigned, [          ] (the “New Pledgor”), pursuant to Section 3.5 of the
Security Agreement. The New Pledgor hereby agrees to be bound as a Guarantor and
as a Pledgor by all of the terms, covenants and conditions set forth in the
Security Agreement to the same extent that it would have been bound if it had
been a signatory to the Security Agreement on the execution date of the Security
Agreement. The New Pledgor also hereby agrees to be bound as a party by all of
the terms, covenants and conditions applicable to it set forth in Sections 4, 7
and 8 of the Purchase Agreement to the same extent that it would have been bound
if it had been a signatory to the Purchase Agreement on the execution date of
the Purchase Agreement. Without limiting the generality of the foregoing, the
New Pledgor hereby grants and pledges to the Agent, as collateral security for
the full, prompt and complete payment and performance when due (whether at
stated maturity, by acceleration or otherwise) of the Obligations, a Lien on and
security interest in, all of its right, title and interest in, to and under the
Pledged Collateral and expressly assumes all obligations and liabilities of a
Guarantor and Pledgor thereunder. The New Pledgor hereby makes each of the
representations and warranties and agrees to each of the covenants applicable to
the Pledgors contained in the Security Agreement and Section 4 of the Purchase
Agreement.
  3-1

 



--------------------------------------------------------------------------------



 



     Annexed hereto are supplements to each of the schedules to the Security
Agreement and the Purchase Agreement, as applicable, with respect to the New
Pledgor. Such supplements shall be deemed to be part of the Security Agreement
or the Purchase Agreement, as applicable.
     This agreement and any amendments, waivers, consents or supplements hereto
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original, but all such counterparts together shall constitute
one and the same agreement.
     THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
  3-2

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the New Pledgor has caused this letter agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

            [NEW PLEDGOR],
as Pledgor
      By:           Name:           Title:        

AGREED TO AND ACCEPTED:
CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as Agent

                  By:           Name:           Title:        

[Schedules to be attached]

  3-3

         

 



--------------------------------------------------------------------------------



 



EXHIBIT 4
[Form of]
Copyright Security Agreement
     Copyright Security Agreement, dated as of [            ], by [            ]
and [            ] (individually, a “Pledgor”, and, collectively, the
“Pledgors”), in favor of CREDIT SUISSE, CAYMAN ISLANDS BRANCH, in its capacity
as collateral agent pursuant to the Purchase Agreement (in such capacity, the
“Agent”).
W I T N E S S E T H :
     WHEREAS, the Pledgors are party to a Security Agreement of even date
herewith (the “Security Agreement”) in favor of the Agent pursuant to which the
Pledgors are required to execute and deliver this Copyright Security Agreement;
     NOW, THEREFORE, in consideration of the premises and to induce the Agent,
for the benefit of the Secured Parties, to enter into the Purchase Agreement,
the Pledgors hereby agree with the Agent as follows:
     SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in
the Security Agreement and used herein have the meaning given to them in the
Security Agreement.
     SECTION 2. Grant of Security Interest in Copyright Collateral. Each Pledgor
hereby pledges and grants to the Agent for the benefit of the Secured Parties a
lien on and security interest in and to all of its right, title and interest in,
to and under all the following Pledged Collateral of such Pledgor:
     (a) Copyrights of such Pledgor listed on Schedule I1 attached hereto; and
     (b) all Proceeds of any and all of the foregoing (other than Excluded
Property).
     SECTION 3. Security Agreement. The security interest granted pursuant to
this Copyright Security Agreement is granted in conjunction with the security
interest granted to the Agent pursuant to the Security Agreement and Pledgors
hereby acknowledge and affirm that the rights and remedies of the Agent with
respect to the security interest in the Copyrights made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein. In the
event that any provision of this Copyright Security Agreement is deemed to
conflict with the Security Agreement, the provisions of the Security Agreement
shall control unless the Agent shall otherwise determine.
     SECTION 4. Termination. Upon the full performance of the Obligations, the
Agent shall execute, acknowledge, and deliver to the Pledgors an instrument in
writing in recordable
 

1   Should include same Copyrights listed on Schedule 12(b) of the Perfection
Certificate.

  4-1

 



--------------------------------------------------------------------------------



 



form releasing the collateral pledge, grant, assignment, lien and security
interest in the Copyrights under this Copyright Security Agreement.
[signature page follows]
  4-2

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Pledgor has caused this Copyright Security
Agreement to be executed and delivered by its duly authorized offer as of the
date first set forth above.

            Very truly yours,

[PLEDGORS]2
      By:           Name:           Title:        

Accepted and Agreed:
CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as Agent

                  By:           Name:           Title:        

 

2   This document needs only to be executed by the Issuer and/or any Guarantor
which owns a pledged Copyright.

  4-3

 



--------------------------------------------------------------------------------



 



SCHEDULE I
to
COPYRIGHT SECURITY AGREEMENT
COPYRIGHT REGISTRATIONS AND COPYRIGHT APPLICATIONS
Copyright Registrations:

                  OWNER   REGISTRATION NUMBER     TITLE  
 
               

Copyright Applications:

          OWNER   TITLE  
 
       

  4-I-1

 



--------------------------------------------------------------------------------



 



EXHIBIT 5
[Form of]
Patent Security Agreement
     Patent Security Agreement, dated as of [           ], by [            ] and
[           ] (individually, a “Pledgor”, and, collectively, the “Pledgors”), in
favor of CREDIT SUISSE, CAYMAN ISLANDS BRANCH, in its capacity as collateral
agent pursuant to the Purchase Agreement (in such capacity, the “Agent”).
W I T N E S S E T H:
     WHEREAS, the Pledgors are party to a Security Agreement of even date
herewith (the “Security Agreement”) in favor of the Agent pursuant to which the
Pledgors are required to execute and deliver this Patent Security Agreement;
     NOW, THEREFORE, in consideration of the premises and to induce the Agent,
for the benefit of the Secured Parties, to enter into the Purchase Agreement,
the Pledgors hereby agree with the Agent as follows:
     SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in
the Security Agreement and used herein have the meaning given to them in the
Security Agreement.
     SECTION 2. Grant of Security Interest in Patent Collateral. Each Pledgor
hereby pledges and grants to the Agent for the benefit of the Secured Parties a
lien on and security interest in and to all of its right, title and interest in,
to and under all the following Pledged Collateral of such Pledgor:
     (a) Patents of such Pledgor listed on Schedule I3 attached hereto; and
     (b) all Proceeds of any and all of the foregoing (other than Excluded
Property).
     SECTION 3. Security Agreement. The security interest granted pursuant to
this Patent Security Agreement is granted in conjunction with the security
interest granted to the Agent pursuant to the Security Agreement and Pledgors
hereby acknowledge and affirm that the rights and remedies of the Agent with
respect to the security interest in the Patents made and granted hereby are more
fully set forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein. In the event that
any provision of this Patent Security Agreement is deemed to conflict with the
Security Agreement, the provisions of the Security Agreement shall control
unless the Agent shall otherwise determine.
     SECTION 4. Termination. Upon the full performance of the Obligations, the
Agent shall execute, acknowledge, and deliver to the Pledgors an instrument in
writing in recordable
 

3   Should include same Patents listed on Schedule 12(a) of the Perfection
Certificate.

  5-1

 



--------------------------------------------------------------------------------



 



form releasing the collateral pledge, grant, assignment, lien and security
interest in the Patents under this Patent Security Agreement.
[signature page follows]
  5-2

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Pledgor has caused this Patent Security Agreement
to be executed and delivered by its duly authorized offer as of the date first
set forth above.

            Very truly yours,

[PLEDGORS]4
      By:           Name:           Title:        

Accepted and Agreed:
CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as Agent

                  By:           Name:           Title:        

 

4   This document needs only to be executed by the Issuer and/or any Guarantor
which owns a pledged Copyright.

  5-3

 



--------------------------------------------------------------------------------



 



SCHEDULE I
to
PATENT SECURITY AGREEMENT
PATENT REGISTRATIONS AND PATENT APPLICATIONS
Patent Registrations:

                  OWNER   REGISTRATION NUMBER     NAME  
 
               

Patent Applications:

                  OWNER   APPLICATION NUMBER     NAME  
 
               

  5-I-1

 



--------------------------------------------------------------------------------



 



EXHIBIT 6
[Form of]
Trademark Security Agreement
     Trademark Security Agreement, dated as of [            ], by [            ]
and [            ] (individually, a “Pledgor”, and, collectively, the
“Pledgors”), in favor of CREDIT SUISSE, CAYMAN ISLANDS BRANCH, in its capacity
as collateral agent pursuant to the Purchase Agreement (in such capacity, the
“Agent”).
W I T N E S S E T H:
     WHEREAS, the Pledgors are party to a Security Agreement of even date
herewith (the “Security Agreement”) in favor of the Agent pursuant to which the
Pledgors are required to execute and deliver this Trademark Security Agreement;
     NOW, THEREFORE, in consideration of the premises and to induce the Agent,
for the benefit of the Secured Parties, to enter into the Purchase Agreement,
the Pledgors hereby agree with the Agent as follows:
     SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in
the Security Agreement and used herein have the meaning given to them in the
Security Agreement.
     SECTION 2. Grant of Security Interest in Trademark Collateral. Each Pledgor
hereby pledges and grants to the Agent for the benefit of the Secured Parties a
lien on and security interest in and to all of its right, title and interest in,
to and under all the following Pledged Collateral of such Pledgor:
     (a) Trademarks of such Pledgor listed on Schedule I5 attached hereto;
     (b) all Goodwill associated with such Trademarks; and
     (c) all Proceeds of any and all of the foregoing (other than Excluded
Property).
     SECTION 3. Security Agreement. The security interest granted pursuant to
this Trademark Security Agreement is granted in conjunction with the security
interest granted to the Agent pursuant to the Security Agreement and Pledgors
hereby acknowledge and affirm that the rights and remedies of the Agent with
respect to the security interest in the Trademarks made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein. In the
event that any provision of this Trademark Security Agreement is deemed to
conflict with the Security Agreement, the provisions of the Security Agreement
shall control unless the Agent shall otherwise determine.
 

5   Should include same Trademarks listed on Schedule 12(a) of the Perfection
Certificate.

  6-1

 



--------------------------------------------------------------------------------



 



     SECTION 4. Termination. Upon the full performance of the Obligations, the
Agent shall execute, acknowledge, and deliver to the Pledgors an instrument in
writing in recordable form releasing the collateral pledge, grant, assignment,
lien and security interest in the Trademarks under this Trademark Security
Agreement.
[signature page follows]
  6-2

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Pledgor has caused this Trademark Security
Agreement to be executed and delivered by its duly authorized offer as of the
date first set forth above.

            Very truly yours,

[PLEDGORS]6
      By:           Name:           Title:        

Accepted and Agreed:
CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as Agent

                  By:           Name:           Title:        

 

6   This document needs only to be executed by the Issuer and/or any Guarantor
which owns a pledged Copyright.

  6-3



--------------------------------------------------------------------------------



 



SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT
TRADEMARK REGISTRATIONS AND TRADEMARK APPLICATIONS
Trademark Registrations:

                  OWNER   REGISTRATION NUMBER     TRADEMARK  
 
               

Trademark Applications:

                  OWNER   APPLICATION NUMBER     TRADEMARK  
 
               

 6-I-1

 